                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  THE CENTER FOR INVESTIGATIVE     CIVIL ACTION
  REPORTING
                                   NO. 18-1839
               v.

  SOUTHEASTERN PENNSYLVANIA
  TRANSPORTATION AUTHORITY

                       MEMORANDUM OPINION

Baylson, J.                                        November 28, 2018
                                                   TABLE OF CONTENTS

I.          INTRODUCTION ............................................................................................................. 1
II.         FACTUAL BACKGROUND ........................................................................................... 1

  A.        Initial Proposed CIR Advertisement ................................................................................. 1

  B.        SEPTA's Rejection of the Proposed Ad ........................................................................... 4

  c.        Revised Advertisement and Second Rejection .................................................................. 5
III.        PROCEDURAL BACKGROUND ................................................................................. ;. 5
IV.         EVIDENCE ....................................................................................................................... 7

  A.        Preliminary Injunction Evidence ....................................................................................... 7

  B.        Benedetti' s Trial Testimony .............................................................................................. 7
       1.       Impact of AFDI Litigation ............................................................................................ 8

       2.       SEPTA' s Application of Standards, Including the Challenged Provisions .................. 9

       3.       Interpretation of the Challenged Provisions ............................................................... 12

       4.       Digital Displays/News Feeds ...................................................................................... 13

       5.       Asserted Inconsistencies in Benedetti's Testimony and Other Evidence ................... 14

  c.        Other Exhibits and Depositions ....................................................................................... 17

  D.        Examples of Ads Accepted and Rejected by SEPTA ..................................................... 18

  E.        Advertisements by Banks ................................................................................................ 22
v.          PARTIES' CONTENTIONS .......................................................................................... 23

  A.        CIR' s Contentions ........................................................................................................... 23
       1.       Standards are Not Capable of Reasoned Application ................................................. 24

       2.       The Challenged Provisions are Not Viewpoint Neutral on their Face or As Applied 25

       3.       Standards are Not "Reasonable" in Light of the Purpose of the Forum ..................... 25

       4.    SEPTA's Advertising Space is a Designated Public Forum, and the 2015 Advertising
       Standards Do Not Satisfy Strict Scrutiny .............................................................................. 26
 B.         SEPTA's Contentions ..................................................................................................... 27
       1.       The Advertising Space on Buses is a Non-Public Forum .......................................... 27

       2.       The Advertising Standards are Reasonable ................................................................ 27

       3.       The Advertising Standards are Viewpoint Neutral. .................................................... 30

VI.         FINDINGS OF FACT ..................................................................................................... 32

 A.         General ............................................................................................................................ 32

 B.         SEPTA'S Response to AFDI Ad .................................................................................... 34

 C.         SEPTA's Process for Reviewing Proposed Advertising ................................................. 36

 D.         Bank Advertisements ...................................................................................................... 43

 E.         SEPTA's Denial of CIR's Proposed Advertisement ....................................................... 45
VII.        DISCUSSION OF LAW ................................................................................................. 49

 A.         Forum Analysis ............................................................................................................... 49
       1.       Defining the Forum and Type of Forum .................................................................... 49

       2.       The Advertising Space on SEPTA Buses is a Non-Public Forum ............................. 54

 B.         The Standards and Burden Applicable in a Non-Public Forum ...................................... 57

 C.   CIR's Facial Attack on Whether the Challenged Provisions Are Capable of Reasoned
 Application Under Mansky ....................................................................................................... 58
       1.       Language That Must be Stricken as Incapable of Reasoned Application .................. 59

       2.       Meet and Confer Requirement ................................................................................... 61

 D.         CIR's Facial Attack on the Restrictions (as to be Amended) ......................................... 62
       1.       NAACP v. City of Philadelphia ................................................................................. 62

       2.       Transit Authorities Advertisements as a Subset of First Amendment Jurisprudence 65

       3.       The Special Circumstances of a "Captive Audience" on Transit Vehicles ................ 66

      4.        SEPTA as a Government Actor .................................................................................. 67



                                                                       11
    5.       Decisions on Transit Authorities' Speech Regulations in the Third Circuit .............. 69

    6.       Decisions on Transit Authorities' Speech Regulations Outside of the Third Circuit 71

    7.    SEPTA's Restrictions (as to be Amended) Are Reasonable in Light of the Purpose of
    the Forum .............................................................................................................................. 72

 E.  Content-Based, Viewpoint Neutral Restrictions of Advertisements in Transit Vehicles
 Do Not Offend the First Amendment ....................................................................................... 75
    1.       SEPTA's Restrictions (as to be Amended) Are Viewpoint Neutral on Their Face ... 78

    2.       SEPTA's Restrictions are Viewpoint Neutral as Applied .......................................... 80

    a.       SEPTA's Acceptance of Public-Service Advertisements .......................................... 81

    b.   SEPTA's Acceptance of Bank Advertisements is Not Accepting Viewpoint
    Advertisements and SEPTA's Rejection of CIR's Advertisements was Reasonable ........... 84

VIII.    CONCLUSION ............................................................................................................... 88




                                                                    111
I.     INTRODUCTION

       Southeastern Pennsylvania Transit Authority ("SEPTA") has been operating the mass

transit system in Philadelphia since 1964. It operates bus, subway, commuter rail, light rail, and

trolley service to Philadelphia and Delaware, Montgomery, Bucks and Chester counties, with some

train service to Wilmington, Delaware and Trenton, New Jersey.

       This case concerns the advertising space on the inside of SEPTA buses. SEPTA's bus

network serves the many neighborhoods of Philadelphia and suburbs.                Many residents of

Philadelphia, particularly those for whom private vehicles, taxis or other forms of transportation

are inaccessible or too expensive, rely on SEPTA buses, trolleys, and subways for daily

transportation. The viability of this public transit system is thus of critical importance in a city of

over 1.5 million, where more than 25% of residents live below the poverty rate. QuickFacts:

Philadelphia          City,          Pennsylvania,           U.S.           CENSUS           BUREAU

https://www.census.gov/quickfacts/philadelphiacitypennsylvania (July 1, 2017)


II.    FACTUAL BACKGROUND

       A. Initial Proposed CIR Advertisement

       Plaintiff, The Center for Investigative Reporting ("CIR") is a nonprofit investigative

journalism organization based in Emeryville, California. (10/01/18 Trial Ex. 11.) Its mission notes

that "Advances in social justice, solutions to pressing problems, and greater accountability in both

the public and private sectors all rely on the availability of credible information. Verifiable,

nonpartisan facts empower the public to effect positive change, advancing improved outcomes for

a broad range of critical issues." (Id.) CIR's reporting is published on its news website Reveal

(www.revealnews.org), as well as on its national radio show, podcast, video, and live events. (ECF

1, "Compl."~ 11.)


                                                  1
       On February 15, 2018, CIR published the results of a year-long investigation into disparate

lending trends throughout the country. (Trial Ex. 4.) The results of this investigation showed that

in 61 metropolitan areas, applicants of color were more likely to be denied conventional home

purchase mortgages. (Id.) CIR used the information from this investigation to create a 10-panel

comic strip entitled "A Stacked Deck." (Trial Ex. 7.)

       In January 2018, a designer from CIR emailed Jon Roche, Vice President at Intersection,

the company that manages advertising space for SEPTA, seeking to display the comic on the

interior of SEPTA buses. (Trial Ex. 10, Jan. 17, 2018 Email from G. Hongsdusit to J. Roche.)

The comic was derived from the following advertisement from Reveal's website:




                                                                     ~'




                    from The Center for Investigative Reporting


         A STACK.El> l>ECK.                         Today in America, people ol color
                  with Al Letson                    are regularly being


                                                    the dream ol
                                                    home ownershlp



               Stroll down to read   !
                                                                              J




                                                2
  Reveal -From The Center For Investigative Reporting       The notion's capitol ls the ONE METRO AREA
  analyzed   31 MILLION        mortgage records and         where Native Americans, ltFricon Amer/eons,
  Found 61 V.S. metro areas where people ol color           Lot/nos, and lts/ons ore All more 11/celg to be
  are Far more likely to be turned down than whites         denied o conventional home loon.
  when applying lor a conventional home loan.




                                                                Asian applicants ore   I.6x
                                                            as likely to be denied than
                                                            comparable 1.i>HITE applicants.




1.i>'mt to find out if there are lending                       This is just the latest in the United
disparities in your neighborhood and get                       States' SORT>ll> HISTORY of unequal
more updates? Text "LOAN" to Reveal                            access to owning o home.
and its partners at 202-'873-'832S.
                              (Text STOP or HELP to
                              end or get assistance.
                              Standard rates apply. )




lrt the 1q3os, the federal govemment octuollg mode             The 19611 Fair Housing ltct mode red//nlrtg illegal, but
housirtg dlscrim/natlort o state-sponsored enterprise          discrimlnotorg practices continued through predotorg
bg drt1wln9 up mops that strangled investment In               lending or "reverse redlining." Lertders flooded
oreos where immigrants ortd ltFricon Amer/carts                communities ttF color with lnlerior loon products ltNl>
lived. This practice is called redlit•lng.                     limited access to converttlortol lines ttF credit.




                                                        3
       Aimed at borrowers who lenders                          liahlch brings us bade to the present. The
       perceive as risky, subprlme                             economy Is getting better and conventional
       loans have higher                                       mortgages are once again available•.. but not to
       Interest rates and                                      the same degree lor everybody.
       are more costly In
       the long run.                                           For people ol color In 20tB
                                                               the conventional home loan
                                                               market Is stll/ a deck stacked
                                                               against them.


                                     ~Unsurprisingly,
                                          when the
                                    subprlme mortgage
                             crisis crippled the economy
                     In 2007, people ol color were
                     disproportionately affected by
                     the la/lout.

(Compl.   ~   16.)


       B. SEPT A's Rejection of the Proposed Ad

       SEPTA rejected CIR's proposed advertisement, noting that "[t]he proposed ad is an issue

ad and cannot be accepted. Disparate lending is a matter of public debate and litigation." Ex. 10,

Feb. 22, 2018 Email from J. Roche to H. Young.) Included in the email exchange with CIR was

a copy of the SEPTA's 2015 Advertising Standards. (Id.)

       Following SEPTA's rejection of the ad, Victoria Baranetsky, Esq., General Counsel for

CIR, exchanged letters with SEPTA's General Counsel, Gino Benedetti Esq., regarding the stated

reason for the rejection. (See Trial Exs. 16-19.) Benedetti explained that SEPTA adopted the

2015 Advertising Standards after previous litigation involving SEPTA's advertising policies. See

Am. Freedom Defense Initiative v. SEPTA, 92 F. Supp. 3d 314 (E.D. Pa. 2015) (hereinafter

"AFDI") (Goldberg, J.). Benedetti stated that SEPTA rejected CIR's proposed advertisement

"under Standards 9(b)(iv)(a) and (b)" of the 2015 Advertising Standards. (Trial Ex. 17.) These

standards read:

       Prohibited Advertising Content. Advertising is prohibited on transit facilities,
       products and vehicles if it or its content falls into one or more of the following
       categories -


                                                           4
       (a) Advertisements promoting or opposing a political party, or promoting or opposing
           the election of any candidate or group of candidates for federal, state, judicial or
           local government offices are prohibited. In addition, advertisements that are
           political in nature or contain political messages, including advertisements involving
           political or judicial figures and/or advertisements involving an issue that is political
           in nature in that it directly or indirectly implicates the action, inaction, prospective
           action or policies of a government entity.

       (b) Advertisements expressing or advocating an opinion, position or viewpoint on
           matters of public debate about economic, political, religious, historical or social
           issues.

(Trial Ex. 22,   at~~    II(A)(9)(b)(i)-(ii).)

          The second sentence of subparagraph (a) and subparagraph (b) are collectively referred to

as the "Challenged Provisions." 1 The 2015 Advertising Standards also include language stating

that SEPTA has the "express intention ... that property allocated for advertising be a non-public

forum." (Id.     at~   Il(A)(9)(b)(ii).)

          C. Revised Advertisement and Second Rejection

          Benedetti presented testimony as to his objection to two panels which he stated were of

"particular concern,"-one showing "a white hand handing keys and stick of dynamite to a black

hand," and one that displayed "African-Americans holding signs protesting ... and a white guy

not part of the protest." (Trial Ex. 111, Benedetti Dep. at 156:9-158:3.) CIR proposed a revised

advertisement which removed these panels, but SEPTA again rejected that advertisement as being

"barred by the same advertising standards as the first." (ECF 32, SEPTA Opp 'n to CIR Mot. for

Inj. Ex. A, at 1.)

III.      PROCEDURAL BACKGROUND

          CIR' s May 1, 2018 complaint asserts a single cause of action for a violation of the First

and Fourteenth Amendments. (Compl. at 12.) The Complaint sought declaratory and injunctive



1
    CIR has no objection to the first sentence of Subsection (a).
                                                      5
relief, as well as costs and attorneys' fees, and any other relief that the Court deems proper. SEPTA

answered the Complaint on June 5, 2018. (ECF 10, Answer.)

       On August 17, 2018, CIR moved for a preliminary injunction seeking to enjoin SEPTA

from administering its 2015 Advertising Standards. (ECF 20, "Mot. for Prelim. Inj.") SEPTA

opposed that motion on August 31, 2018 (ECF 21, SEPTA Opp'n; ECF 23, "SEPTA Am. Opp'n"),

and CIR replied in support on September 10, 2018 (ECF 24, "SEPTA Rep."). This Court held a

hearing on the motion on September 14, 2018, and ordered the parties to file supplemental briefing,

with which they complied on September 21, 2018. (ECF 26, 27, 31, 32.) Also on September 14,

2018, while continuing to take the motion for preliminary injunction under advisement, the Court

scheduled a final hearing/trial on the merits of CIR' s case for October 1, 2018. (ECF 26.) Then,

on September 25, 2018, upon consideration of the hearing transcript and all briefing, this Court

denied the motion for preliminary injunction without prejudice. (ECF 33, "Sept. 25, 2018 Prelim.

Inj. Op."; 2 ECF 34, "Sept. 25, 2018 Prelim. Inj. Order.")

       A bench trial took place as scheduled on October 1, 2018 (ECF 39). The trial involved the

testimony of just one witness-Mr. Gino Benedetti, General Counsel for SEPTA. By stipulation,

SEPTA first questioned Benedetti on direct, followed by cross-examination from counsel for CIR.

The parties also submitted stipulations regarding evidence and certain factual matters. (ECF 37).

The Court then called for post-trial briefing and sent a letter to all counsel on October 3, 2018,

with specific questions for the parties to address. CIR's brief, which included proposed findings

of fact and conclusions of law and answers to the Court's specific questions, was submitted on

October 8, 2018. (ECF 44, "CIR Post-Trial Br.") SEPTA responded in opposition with its own



2
  The Court's September 25, 2018 Opinion denying CIR's Motion for Preliminary Injunction is
also available at CIR v. SEPTA, No. 18-1839, 2018 WL 4627619 (E.D. Pa. Sept. 25, 2018)
(Baylson, J.).
                                                 6
proposed findings of fact and conclusions of law, as well as its own responses to the Court's

specific questions on October 15, 2018. (ECF 47, "SEPTA Post-Trial Br."; ECF 48, Notice of

Errata.) CIR replied on October 22, 2018 (ECF 49), and SEPTA filed a Sur-Reply on October 29,

2018 (ECF 50).

       The Court held post-trial oral argument on November 1, 2018.

IV.    EVIDENCE

       A. Preliminary Injunction Evidence

       CIR presented evidence in support of its motion for preliminary injunction, including

deposition testimony from Benedetti and Baranetsky. These transcripts were summarized in this

Court's September 25, 2018 Memorandum Opinion denying that motion, which we incorporate by

reference. (See Sept. 25, 2018 Prelim. lnj. Op.)

       B. Benedetti's Trial Testimony

       Benedetti testified that he has responsibilities including "working with counsel and my

client in adopting the amendment to the standards" and "making the final decision about whether

or not a proposed ad satisfies our standards." (10/01/18 Trial Tr., at 42:2; 43:4-9) (hereinafter

"Trial Tr.")     Benedetti testified that his job responsibilities are not "related to revenue

maximization." (Id. at 43: 10-12.)

       Benedetti testified that SEPTA has contracted with Intersection (formerly Titan) to solicit

advertising for SEPTA vehicles both through the SEPTA website and the work of local and

national salespeople. (Id. at 44:6-16.) Benedetti stated that Intersection sells advertisements for

all of SEPTA rails, buses, and trolleys, and that the same advertising standards apply to advertising

space on each vehicle. (Id. at46:16-51:20; 65:19-67:6.) Benedetti confirmed thatin total, SEPTA

advertises on the interior and exterior of over 2,500 vehicles and 200-plus stations and facilities.


                                                   7
(Id. at 67:7-9.) SEPTA has a $1.2 billion operating budget, and advertising revenue is "a very

small piece of our revenue." (Id. 52:2-7.)

       Benedetti testified about what he thought was the purpose of the advertising space. When

asked about the advertisement revenue, Benedetti testified that "we certainly consider this to be a

source of revenue, not at the expense of happy customers and safe customers." (Id. at 40:6-8.)

According to Benedetti, an advertiser could "specify where he or she would like the ads" but that

"[m]echanically, I don't know how that actually happens."          (Id. at 49:20-22.)    On cross

examination, Benedetti stated that the advertisements "are really designed to fit-we want them

to fit within the standards and it's our belief that that will keep our riders safe, happy and not

detract from our core mission of moving them around safely." (Id. at 68:24-69:3.)

                    1. Impact of AFDI Litigation

       Benedetti testified that SEPTA amended its standards after it was sued by AFDI in 2014,

and that the SEPTA board approved the standards in October 2014 and revised them again after

the AFDI decision with a unanimous vote in 2015. (Id. at 45:10-15; 26:2-6.) These amendments,

he said, were made in response to the "public outcry" from the AFDI advertisement that "had

reporters swarming SEPTA, it had our employees concerned. We had our customers concerned.

So really wanted to avoid that kind of situation where we had-you know, to run that kind of ad

on our system." (Id. at 46:24-47:9.) Benedetti additionally testified that there was vandalism on

buses that ran the AFDI ad, and that SEPTA had "bus operators who were unwilling to operate the

busses on which the ads were placed and so we honored their objections and then had to put

someone else on those routes." (Id. at 47:18-48:11.)

       In revising the advertisements, Benedetti engaged the help of counsel and "reviewed the

cases, reviewed memorandum from [counsel], reviewed standards that other authorities ... had



                                                8
used, discussed them with the board, discussed them with the senior executive of SEPTA and came

up with what now is embodied in" the 2015 Amendments to the standards. (Id. at 46:9-16.)

Benedetti stated that SEPTA wanted to "make sure that the experience of the customer and the

experience of the employee, our core mission-you know, safe efficient travel for the public, was

maintained and protected." (Id. at 47:14-17.)

                       2. SEPT A's Application of Standards, Including the Challenged
                          Provisions

       When asked about whether SEPTA considered including the word "commercial" in its

advertising standards, Benedetti stated at trial, "I really don't have a recollection of having that

specific conversation with the client," but also noted that he was "certain that I debated that with

our counsel." (Id. at 101:24-25,103:1-2.) He testified that he did not think that they considered

using the term "public service" in the revised standards. (Id. at 103:18-21.)

       Benedetti stated that SEPTA has multiple "different lines of defense" when reviewing

proposed advertisements for compliance with the 2015 Advertising Standards. (Id. at 52:17-18.)

       Benedetti explained that the first "line of defense" is through Intersection alerting him to a

potentially violative advertisement. Benedetti had "discussions with Intersection about what we

think are things that would violate the standard so that they would have enough information to

inform me of an ad that, you know, could violate the standards." (Id. at 52: 18-21; 54:3-7 .)

       Benedetti stated that the second "line of defense" involves the following:

       SEPTA advertising personnel-actual SEPTA employees, Mr. Jim Dellipriscoli
       being the primary one-who sees all the ads that before they go on the bus, after
       they go on the bus, and I've had conversations with him about what are the kind of
       things he needs to look out for to be able to bring to my attention so I can make a
       judgement about them.

(Id. at 52:22-53:3.)




                                                 9
          Once Benedetti has been alerted about a proposed advertisement that potentially violates

the 2015 Advertising Standards, Benedetti testified that he follows the following process.

          Well, the first thing I do is I look at the ad and I would-depending on the nature
          of the ad, I may get counsel involved. I also more recently-very recently actually
          would confide with one of my colleagues, Billy Smith, who's one of the lawyers
          that works in my office. We look at the ad, we bring out the standards-Exhibit 22,
          and we take a look at it against those standards.

          And then we may, depending on where that takes us, do an ... internet search ... to
          understand more about the subject matter of the ad and whether or not it violates
          either (a)-standard (a) or standard (b), the political standard or the public speech
          or public debate standard.

(Id. at 55:5-17.)

          If Benedetti is on vacation when an issue comes up with an advertisement, he is contacted.

(Id. at 99: 10-25.) Benedetti also testified that he may look back at previous decisions about similar

advertisements. (Id. at 55:22-24.) Benedetti stated that he uses common sense, and that his

common-sense determination is based upon his life experiences, legal training, and "discussions

with other people about their opinions." (Id. at 90: 11-21.) He said that he does not consider "the

identity of the proposed advertiser, except to the extent that I would visit the advertiser's website."

(Id. at 114:18-20.)

          When asked about prior application of the 2015 Advertising Standards, Benedetti stated

that he had a "shift of some sorts on the public service ads because of some confusion I had about

Judge Goldberg's ruling" on the issue of whether public service ads were considered political

speech.     (Id. at 70:12-14, 21-23.) He stated that now he does not "consider them to be

automatically political speech. I just judge them against the standard like other ads."   iliL at 71 :2-
4.)

          When asked how many proposed advertisements SEPTA has rejected since the 2015

Advertising Standards took effect, Benedetti stated it had rejected "not many." (Id. at 55:25-56:2.)


                                                  10
Benedetti stated that he has sought advice from counsel regarding a potential advertisement

"maybe a half a dozen times" in a year. (Id. at 100:15-17.) He does not routinely offer the

opportunity for a rejected advertiser to revise a rejected advertisement, but that it has happened "a

couple of times." (Id. at 103:25-105:8.)

       Benedetti testified that the process he went through when reviewing the CIR ad under the

Advertising Standards was that he first "tried to understand the ad," then he "went to CIR's website

and I learned more about what the ad was about, what CIR was about, and what it was trying to

accomplish with the ad," and then he did "a more general search beyond CIR's website." (Id. at

118:22-119:6.) While doing this "more general search," Benedetti stated that he found an article

from the American Bankers Association ("ABA"), an editorial in the New York Times, lawsuits

and settlements about discriminatory lending. (Id. at 119:7-12.) He stated that he found the ABA

article "important . . . because it criticized the research upon which the ad CIR proposed was

based," and determined that there was a "real live debate" between CIR and the ABA about

discriminatory lending. (Id. at 119: 13-19.)




                                                 11
                     3. Interpretation of the Challenged Provisions

        With regard to Subsection (a) of the 2015 Advertising Standards, Benedetti testified that

the words "political" and "political in nature" are "essentially the same to me." (Id. at 57:5-8.)

Benedetti explained that the phrase "an issue is political in nature in that it directly or indirectly

implicates the action, inaction, prospective action or policies of the government entity" is not

separate from the phrase "political in nature," but "further defines or connects with what's political

in nature." (Id. at 57: 11-18.) On cross examination, he stated that these two phrases have different

meanings, and that it is possible for an ad to "violate this provision without implicating directly or

indirectly the action, inaction, prospective action or policies of a government entity."   ilih at 87: 15-
88 :3 .) When asked if the word '"implicate' means advocates for or calls for," he answered that "it

could mean either." (Id. at 88:13-15.)

        Regarding Subsection (b ), Benedetti testified that a determination of whether something is

within the prohibition on "matters of public debate" is "kind of a mechanical type of analysis that

we do. We look to see what is being argued, debated in society in general." (Id. at 57:19-22.)

Benedetti stated that this evaluation involves "the entire ad and then we also look at holistically

about what is the subject matter of that ad being debated in society at large." (Id. at 58:1--4.)

Benedetti stated that finding information online about a debate is "not necessarily" enough to make

it a public debate. (Id. at 92:22-24.) When asked about the difference between issues of public

and private debate, he stated that he uses "common sense and [I] have the discussion and have the

conversations." (Id. at 92:20-21.) Benedetti did clarify that a "dispute about which football team

you prefer is not a matter of public debate." (Id. at 92: 13-1 7.)




                                                  12
       Benedetti testified that "sometimes" ads that violate Subsection (b) "could be controversial

ads." (Id. at 58: 13-15.) He also stated that an ad can involve politics but not violate the Challenged

Provisions, such as with the "Welcome, DNC" ads. (Id. at 60: 13-17; Trial Ex. 31.)

                     4. Digital Displays/News Feeds

       There was extensive testimony that certain SEPTA vehicles now have the ability to display

"digital" material, either advertisements or "news feeds," which was sometimes referred to as

"infotainment" digital displays on SEPTA vehicles. The news feeds were displayed on the digital

displays through an agreement between Intersection and Screenfeed, a company that curates

information from Reuters and the Associated Press. (Benedetti Dep. at 30: 15-31 :5.)

       The "infotainment" digital displays on SEPTA vehicles, Benedetti testified that he knew

the spaces were to display advertisements and route information, but that his office was "not

involved in ... reviewing or being informed about the news feeds being pushed through the-

digital displays." (Trial Tr. at 62:5-16.) He stated that the news feeds were brought to his attention

through this case, and that "I was initially of the understanding that the news feeds were there

because they added value to the ads and I thought dollars and cents value so that an ad on a digital

display would cost more ... than an ad on a panel on a bus .... I learned that that's not true." (Id.

at 63:12-19.) He concluded that SEPTA has "eliminated all the feeds at this point" when he

"learned that there really wasn't any value being added in terms of the cost of the-the ads

themselves." (Id. at 64:5, 12-20.) On cross examination, Benedetti admitted that the content in a

news feeds "could be" "compatible with the forum being closed to political speech and speech on

matters of public debate." (Id. at 80:20-23.)

       Regarding the news feeds on the digital "infotainment" displays, Benedetti noted during

his deposition that SEPTA has not given any "guidance or requirements regarding the content of



                                                  13
the news items that Intersection allows to be posted on the infotainment systems." (Benedetti Dep.

at 32:18-22.) He also stated that neither Screenfeed nor Intersection can "determine what sorts of

news to put out on the infotainment system" and that he did not know if Intersection reviewed the

news. (Ml at 31 :23-32:8.) During trial, after stating that he did not know whether SEPTA "had

the option to pre-review or remove certain headlines that would run in the newsfeeds," Plaintiffs

counsel presented him with a screenshot from the Screenfeed website permitting review of certain

news items. (Trial Tr. at 79:15-80:19; Trial Ex. 110.) Benedetti stated that SEPTA had asked

Intersection to look for the contract between itself and Screenfeed but that Intersection was not

able to locate it. (Trial Tr. at 79:15-80:19.)

                     5. Asserted Inconsistencies in Benedetti's Testimony and Other
                        Evidence

       One of CIR's principal arguments is that Benedetti's testimony was contradictory on some

points and inconsistent with other evidence in the case.      The Court agrees that Benedetti' s

testimony was not clear or totally consistent on a few issues. First, Benedetti seems to walk back

his answer regarding the reasons for SEPTA's practice of leasing its advertising space. During his

deposition, Benedetti stated that SEPTA's purpose for leasing space to advertisers was "[t]o raise

revenue independent of the fare box and taxpayer subsidies and to do so in a manner that provides

for safety, efficiency and comfort of our passengers." (Benedetti Dep. at 17:5-10.) During trial,

however, he notes that "[r]evenue was a consideration" but states that this was "only in so much

as this is a small percentage of the money that we raise, aside from the fare box and the taxpayer

subsidies, but that revenue-and I think the standard states this-that was going to be balanced

against the customer's experience." (Trial Tr. at 48:23-49:2.)

       Regarding the process by which SEPTA reviews proposed advertisements, when asked if

SEPTA had "come to any clarification with Intersection regarding how the term political is to be


                                                 14
interpreted for the purposes of Subsection (a)," Benedetti responded, "We purposely don't do that

because we want to evaluate each proposed ad against the standards and then engage in the process

we engage in to determine whether or not it matches our standards or doesn't." (Benedetti Dep. at

69:3-18.)

       During trial, Benedetti stated that Baranetsky conceded that the advertisement was political

in a letter she wrote to SEPTA. (Trial Tr. at 119:23-120:7.) In that March 21, 2018 letter,

Baranetsky stated, "CIR's animation including facts and statistics on a political issue is protected

speech." (Trial Ex. 16, at 2.) Baranetsky asserted that her March 21, 2018 letter was not an

admission that the CIR ad falls within the prohibition on political advertisements. (Trial Ex. 18.)

       CIR focuses much of its criticism of SEPTA's policies, and Benedetti' s practices, on the

issue of what may be "political." Although CIR has made clear that it did not object to the first

sentence of Subsection (a) of the Challenged Provisions, relating to advertisements about political

parties or political candidates, CIR asserts that in some ads SEPTA ignores that prohibition. CIR

also objects strongly to the second sentence of Subsection (a), which has further examples of

political content. On one hand, Benedetti fails to see certain advertisements as political or touching

on public debate when they are for a commercial service. For example, the ad by the advertiser

Fusion depicted people of color and displayed the words, "As American Ads." (Trial Ex. 34.) The

ad featured an impact of an African American child wearing a shirt that said, "My Life Matters."

(Id.) When discussing this ad, Benedetti testified, "I thought this was an ad promoting services of

the sponsor of the ad, which was a television producer or network, I forget which." (Trial Tr. at

92:25-94:21.) He stated that he did not think that this ad was "a message about two things being

equally American," or "implicat[ing] any matters of public debate on social issues." (Id.)




                                                 15
       On the other hand, however, Benedetti did not always draw clear distinctions about certain

issues of public debate when the advertisement covered a commercial venture. For example,

during trial the undersigned asked Benedetti about a hypothetical advertisement that "didn't say

anything about for or against [the Philadelphia soda tax'], but. .. let's say this was the Norristown

local, which went to Montgomery County, all right? So suppose the ad said, do you know you can

buy Pepsi Cola cheaper in Norristown than in Philadelphia?" (Id. at 113:21-114:2.) Benedetti

responded, "I think that could still be a problem under sub-standard (a) or (b), because-

particularly (b) because the notion of the soda tax and everything that surrounds it is being debated

in the public."   (Id. at 114:6-9.)    Despite Benedetti's testimony that he gives commercial

advertisements the same treatment as non-commercial advertisements, and the fact that the 2015

Advertising Standards do not draw this commercial/non-commercial distinction, Benedetti

apparently considers the commercial nature of certain advertisements.

       Benedetti also could not provide clear testimony about the definition of "political in nature"

under Subsection (a). During his deposition, when Plaintiffs counsel asked Benedetti, "Simply

involving a political issue is not in itself dispositive of whether something violates Substandard

(a) or not?" he responded, "It's hard for me to abstractly give you an answer to a question like

that." (Benedetti Dep. at 116:15-20.) When asked if "mentioning a law or regulation [is]

political," he responded, "I don't know. Could be. Could not be." (Id. at 116:21-23.) At trial,

Benedetti stated that an advertisement could be "political in nature" and thus violate the 2015

Advertising Standards without "directly or indirectly implicating the action, inaction, prospective

action or policies of a government entity." (Trial Tr. at 86:24-87:2, 24-88:3.)




                                                 16
         C. Other Exhibits and Depositions

         CIR submitted exhibits in support of its Motion for a Preliminary Injunction and

supplemented those exhibits at trial.     (See Trial Ex. 20.) Among the 114 trial exhibits are

deposition transcripts, articles about CIR's research, comparator advertisements.        The Court

reviews the exhibits briefly below and considers them in our analysis.

         The first set of exhibits can be categorized as CIR's financial information and information

related to its report on disparate lending. (Trial Exs. 2-5, 7-9, 11-15, 81, 82.) These documents

include, among other things, a summary of the CIR report that was the basis of the contested

advertisement. (Trial Ex. 4.) This document stated the findings of the CIR report as being in part:

                We found 61 metro areas out of 409 where applicants of color were
                more likely to be denied a conventional home purchase mortgage,
                even after controlling for nine economic and social factors,
                including the applicants income, the amount of the loan and the
                neighborhood where they wanted to buy property.

(Id. at 2.)

        Among the exhibits are emails between CIR representatives and Roche from Intersection.

(Trial Exs. 10, 30, 83.) There are also letters that followed SEPTA's rejection of the CIR ad,

including one from Baranetsky to Roche (Trial Ex. 16), from Benedetti to Baranetsky (Trial Ex.

17), and from Baranetsky to Benedetti (Trial Ex. 18).

        The record contains documents that pertain to SEPTA's policies-including its prior

advertising standards (Trial Ex. 23), its 2015 revised advertising standards (Ex. 22), and a

screenshot of portion of SEPTA's website entitled "advertising opportunities." (Trial Ex. 21.)

News articles are also included in the record; there are articles about the new fleet of SEPTA

hybrid-electric buses (Trial Ex. 26), the upcoming SEPTA video kiosks at bus shelters (Trial Ex.

27), and the fact that SEPTA is to make at least $150 million under their contract with Intersection

(Trial Ex. 80). There are also pictures of video "infotainment" systems on the regional rail line

                                                 17
(Trial Ex. 28), as well as a screenshot from the Screenfeed website addressing "Options to

moderate your feeds." (Trial Ex. 110.) Information about SEPTA's advertising billing, revenue,

and spending is also in the record. (Trial Exs. 67-70.)

       The record additionally contains deposition transcripts from Benedetti (Trial Ex. 111 ),

Baranetsky (Trial Ex. 115), and Thomas Kelly, SEPTA's Director of Sales. (Trial Ex. 112.)

       D. Examples of Ads Accepted and Rejected by SEPT A

       The bulk of exhibits consist of proposed advertisements, most of which have been accepted

by SEPTA, though some have been rejected. These are reviewed below. The record contains

articles related to what CIR perceives as the issues addressed by specific advertisements SEPTA

approved. (Trial Exs. 84, 85, 99-109.)

       The advertisements in the file that have been rejected include the following:

       Trial Ex. 54: An advertisement stating "Dear Art Museum: Art is Expensive! So
       is constructing new buildings! We totally get why you can't pay all your employees
       a living wage!" 3 ;

       Trial Ex. 55: An advertisement from Bethany Christian Services saying,
       "Unplanned Pregnancy? Now What? Consider adoption as an option. You don't
       have to make your decision alone." 4 ;




3
  Benedetti stated during his deposition that SEPTA rejected this advertisement, but that Benedetti
could not "recall completely" the reasons it was rejected but that "it had something to do with the
issue of living wage being a matter of public debate." (Benedetti Dep. at 262:5-9.) He added, "I
don't know if it also had something to do with the content of the ad, the way it's aimed at the Art
Museum as violating the law or not. I just don't remember that part." (Id. at 262:11-14.)
4
  Benedetti stated that this advertisement was rejected because "[i]t was taking a position on pro-
life, pro choice, pregnancy type issues and one of the options that is available, which I viewed as
a debatable item ... my view of this ad was Bethany was presenting the Christian position on the
issue of choice versus abortion, and there was a debate about that." (Benedetti Dep. at 263:24-
264:15.)


                                                18
       Trial Ex. 56: An advertisement from the U.S. Department of Homeland Security
       stating, "Sex trafficking, Forced labor, Domestic Servitude. It's happening in our
       community. Get informed." 5;

       Trial Ex. 57: An advertisement reading, "Due to the enormously grave miscarriage
       of justice, we call for the immediate recusal of Judge Genece Brinkley from the
       case of Meek Mill. Stand with Meek Mill." 6 ;

       Trial Ex. 59: An advertisement from the Philadelphia Department of Health saying,
       "Stop Big Tobacco advertising in our communities. Our children are NOT
       replacement smokers! Big Tobacco is targeting our kids. Get cigs out of my local
       stores! Our communities have 3x more tobacco advertising. Break the Cycle! Quit
       or don't start smoking!" 7;

       Trial Ex. 60: Another Philadelphia Department of Health ad saying, "Mosquitoes
       aren't the only ones that spread Zika," and a related advertisement that added to
       that message, "Love your partner. Wear condoms. Wait to get pregnant. Prevent
       Zika." 8 ;


5
  Benedetti did not have any recollection as to the reason for this advertisement being rejected.
(Benedetti Dep. at 266:11-19.)
6
  Benedetti said that this advertisement was rejected because "I think this was calling for something
within the judiciary, some sort of action to recuse the judge involved with that case. And I also
think this was a matter that was and is being debated in society about incarceration." (Benedetti
Dep. at 268:11-18.)
7
  Benedetti stated that he had a concern that this advertisement was "stoking, you know, an issue
that's the subject of-was the subject at the time or just finishing up litigation. You know, the
concern was-is-I just thought it concerned an issue that was hotly contested among different
groups of people." (Benedetti Dep. at 271: 10-272:3.) Benedetti also said that SEPTA had run
other antismoking ads, and when asked whether there was anything different about this ad, he
stated,

       I don't know if there's anything different. That's why I'm struggling a little bit. If
       I see those other ads, I-this one sort of put one side against the other. If you look
       at the panel that talks about Don't be the industry's next replacement, it was a little
       more than just quit smoking, in our estimate. But the other ads, I think, were-I
       think they were like University of Pennsylvania advertising a smoking cessation
       program. That's my recollection. That's how I saw this differently. I'm not so
       sure that I decided it correctly, now that I look at it in retrospect.

(Id. at 273:8-21.)
8
 Benedetti stated that he and others at SEPTA "thought it took a side on birth control." (Benedetti
Dep. at 273:16-18.)
                                                 19
       Trial Ex. 61: A set of advertisements from Planned Parenthood saying,
       "Everybody deserves expert care," "Talk to the Birth Control Experts," and "Ask
       the Women's Health Care Experts. Birth Control at Planned Parenthood" 9;

       Trial Ex. 62: An advertisement from Fairfax Crybank soliciting sperm bank
       donors 10 ;

       Trial Ex. 64: Advertisements stating, "Fight for Bean" and "#StormtheHeavens" 11 ;
       and

       Trial Ex. 65: An advertisement from an organization called XQ stating, "Education
       isn't a problem. It's a solution." 12




9
  Benedetti explained that these advertisements were rejected that they "mention[] birth control,
which is a matter of public debate. And when you go to the Planned Parenthood website, they are
strong advocates for abortion rights. That's also a matter of public debate." (Benedetti Dep. at
278:15-21.)
10
   Although this advertisement was originally ran, Benedetti testified that it was eventually taken
down because it "violated I guess it's (b), advocating a position that's a public or societal issue.
It's pro sperm donation. I ran through the process of the ad and I determined that that's an issue
that's a matter of debate at the public level." (Benedetti Dep. at 279:23-280: 12.) When asked
what issue the advertisement addressed specifically, Benedetti stated that it was "[ w]hether sperm
donation itself, whether it's something we should be doing as a society. People are on both sides
of it. And I thought it was-it was rejected for that reason." (Id. at 9-12.)
11
   In the email attached to this proposed advertisement, the advertiser explained that "I have an 8
year old little girl, named Philomena Stenardo, she was diagnosed in September, with grade/stage
4, inoperable, brainstem glioblastoma. She is dying. We know, her only chance of survival, is a
miracle. Our local professional sports organizations have reached out, and helped us spread the
word, to storm the heavens, and pray for Phil." (Trial Ex. 64. at 2.) Benedetti explained that this
ad stated that this advertisement was rejected because "[i]t was advocating prayer as a means to
cure her and get a miracle .... This ad was asking for God's intervention, in our mind, and that's
why it was rejected." (Benedetti Dep. at 283:18-20.)

12
  Benedetti stated that this advertisement was rejected because "[i]t was against public education
and for school choice." (Benedetti Dep. at 285:22-286:3.) He explained "Mr. Roche and I went
back and forth. And I don't think I talked to the folks at XQ. I may have read some e-mails they
sent to Mr. Roche. But just their effort to get me to understand their model, this, this and what the
advertisement was trying to do, trying to convince me that I was wrong. And I came to the
conclusion that-you know, after looking at everything, the website, they were really taking a
position on the school choice issue." (Id. at 286:6-16.)


                                                 20
Some of the accepted advertisements in the record are as follows:

        Trial Ex. 31: Advertisements from the Democratic National Convention ("DNC")
        Host Committee;

        Trial Ex. 32: Advertisements from the PHI 2016 Host Committee regarding the
        DNC, including one from the union SEIU 32BJ reading, "Welcome DNC. We are
        Philadelphia's: Union Middle Class Jobs, office cleaners, community, neighbors,
        building service workers, window washers, security officers, families, school
        district workers. Road out of poverty." 13 ;

       Trial Ex. 33: Advertisements for an event at the African American Museum from
       the American Friends Service Committee featuring pictures of Martin Luther King,
       Jr., Cesar Chaves, and Lucretia Mott saying, among other things, "What will you
       do for Peace?" 14 ;

       Trial Ex. 34: Advertisements from Fusion showing pictures of diverse people,
       including an African American child with at-shirt reading "My Life Matters" with
       the phrase "As American As" in front ofthem 15 ; and

       Trial Exs. 88, 113: Advertisements from Facebook stating, "Fake news is not your
       friend," "Data misuse is not your friend," "Clickbait is not your friend," "Fake
       accounts are not your friends."


13
   Benedetti was asked whether he was satisfied that this advertisement complies with the
Advertising Standards, and he stated "I'm not sure that I am, now that I look at it now .... I just
don't remember the process I went through. But again, looking at it with you today on the spot, I
have some concerns about the ad .... It mentions some issues that are out there. It shows protestors,
who I assume are union workers. And there's, you know, union versus nonunion. That's certainly
an issue to me. So I don't remember my thought process on this one. I could have been mistaken
ifl ran it." (Benedetti Dep. at 175:22-176:22.)
14
   Benedetti stated that this complied with the Advertising Standards because "I don't think it's
taking a position or asking for action. I think it's saying come to the museum to see our exhibit."
(Benedetti Dep. at 181: 17-21.)
15
   The Fusion advertisements were the subject of questioning during Benedetti's deposition and at
trial. Benedetti explained that an earlier version of these advertisements featured nudity, drugs,
and vulgarity and that these elements were removed from the proposal. (Benedetti Dep. at 187:9-
188: 19.) He stated that he did not know what they were trying to communicate but testified that
"this was an ad advertising for this advertiser's services or product, whatever it was. I don't really
know. That's what I judged it on, the virtue of the product it was advertising." (Id. at 189:4-
190: 1.) At trial, when asked whether these advertisements were "designed to invoke any
significant debates happening ... in America right now," Benedetti stated, "I thought this was an
ad promoting the services of the sponsor of the ad, which was a television producer or a network,
I forget which." (Trial Tr. at 94:16-21.)
                                                 21
       SEPTA had also accepted many "public service" advertisements from local, state, and

federal agencies, including the Free Public Library of Philadelphia (Trial Ex. 41 ), Healthcare.gov

(Trial Ex. 42), the Public Health Administration (Trial Ex. 43), the Philadelphia Department of

Health (Trial Exs. 44, 50, 58), the Philadelphia Department of Labor (Trial Ex. 46), the

Montgomery County Health Department (Trial Ex. 46), the Commonwealth of Pennsylvania (Trial

Ex. 47), Philadelphia Recycle (Trial Ex. 49), the Mayor's Office of Community (Trial Ex. 94 ),

United States Department of Homeland Security (Trial Ex. 95), the National Guard (Trial Ex. 89),

and the Philadelphia Water Department (Trial Ex. 96). The record also included an advertisement

from SEPTA itself. (Trial Ex. 48.)

       In addition, there are ads from public service organizations and from private organizations,

including Philadelphia Fight (Trial Ex. 51 ), Roosevelt Blvd.com (Trial Ex. 90), the Clean Air

Council (Trial Ex. 91), the Pennsylvania Housing Finance Agency (Trial Ex. 92), and PA Able

(Trial Ex. 93). There are also advertisements for Einstein Healthcare (Trial Ex. 71) and various

educational institutions and organizations. (Trial Exs. 63, 72-79.)

       E. Advertisements by Banks

       The record also features advertisements from banks for home loans. When Benedetti was

asked about the bank advertisements that SEPTA ran, he stated that he "thought those bank ads

were the bank advertising for their services and products it provides.       And not making any

statement about discrimination or not discriminating." (Trial Tr. at 121: 15-1 7.)

       These are discussed in detail below.

       The bank ads that have been submitted in this case that inform the Court's conclusions are

the following exhibits:




                                                22
       Trial Ex. 35: First Bank of New Jersey ad with image of Caucasian couple; stating,
       "A bank should ... feel right at home"; and bearing the Member FDIC and Equal
       Housing Lender logos.

       Trial Ex. 36: DNB First ad with image of African-American man and Caucasian
       woman standing next to a moving box; stating, "We've Got the Home Loan You
       Need[]"; and bearing the Member FDIC and Equal Housing Lender logos.

       Trial Ex. 37: Univest Bank and Trust Co. ads depicting a male, non-Caucasian
       construction worker; a female, non-Caucasian chef; a Caucasian couple; an
       African-American couple sitting next to moving boxes; and a family skiing; stating,
       "Bank here to get there"; and bearing the Member FDIC logo.

       Trial Ex. 38: Tompkins VIST Bank ad with image of African-American couple
       and child in front of a stack of moving boxes; stating, "Making your dream of home
       ownership a reality"; and bearing the Member FDIC and Equal Housing Lender
       logos.

       Trial Ex. 39: Wells Fargo ad with image of African-American mother and child at
       home; stating, "Up to $7,500 to help you buy a home ... See if you qualify at the
       NeighborhoodLIFT Event April 1-2, 2016"; bearing Equal Housing Lender logo.

       Finally, there is an advertisement from the Housing Equality Center stating, "Housing

discrimination is illegal. Housing Equality Center can help you understand your rights." (Trial

Ex. 66.) Benedetti was asked about this advertisement during his deposition and stated that he

could not remember whether this advertisement was rejected or accepted. (Benedetti Dep. at

287: 15-24.)

V.     PARTIES' CONTENTIONS

       A. CIR's Contentions

       CIR's case is premised on four arguments:

       (1) Subsections (a) and (b) of the 2015 Advertising Standards are unconstitutionally vague
           and not capable of reasoned application;

       (2) The 2015 Advertising Standards are not viewpoint neutral;

       (3) The 2015 Advertising Standards are not "reasonable" in light of the purpose of the
           forum; and

                                               23
        (4) SEPTA's advertising space is a designated public forum, and the 2015 Advertising
            Standards fail strict scrutiny.

Each of these contentions is discussed in more detail below.

                     1. Standards are Not Capable of Reasoned Application

        CIR explains that it is settled law that restrictions on speech will violate the First

Amendment "if they are so vague that they do not meaningfully constrain officials' discretion."

(CIR Post-Trial Br., at 26) (citing Minn. Voters Alliance v. Mansky, 138 S.Ct. 1876 (2018));

Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 537-38 (1981) (Brennan, J., concurring);

Se. Promotions, Ltd. v. Conrad, 420 U.S. 546, 553 (1975); Sypniewski v. Warren Hills Reg'l Bd.

of Educ., 307 F.3d 243, 266 (3d Cir. 2002); Kalman v. Cortes, 723 F. Supp. 2d 766, 803 (E.D. Pa.

2010) (Baylson, J.). CIR contends that a First Amendment challenge to a law that vests officials

with unbridled discretion to censor speech may be brought as a facial challenge. (See CIR Post-

Trial Br., at 27.)

        According to CIR, the Supreme Court recently placed the question of whether a restriction

confers unbridled discretion on a governmental decisionmaker under the umbrella of a First

Amendment reasonableness analysis. (Id. at 28) (citing Mansky). Like the restrictions that were

found to be too "expansive" in Mansky, CIR argues that the Challenged Provisions are equally, if

not more, unconstitutionally vague. (CIR Post-Trial Br., at 28.)

        CIR also argues that, to the extent SEPTA relies on the government-speech doctrine to

shield other agencies' advertisements from this Court's analysis, that doctrine should not apply.

(Id. at 33-34.)




                                               24
                     2. The Challenged Provisions are Not Viewpoint Neutral on their Face
                        or As Applied

        CIR next contends that the Challenged Provisions are viewpoint discriminatory on their

face and as applied to CIR's proposed advertisement. (Id. at 34.) To support its argument, CIR

compares bank advertisements previously displayed by SEPTA whereby the banks purport to be

"equal housing lender[ s]" with its own ad reporting on discriminatory lending practices. (Id. at

35.) To allow the bank ads while rejecting CIR's ad is an exercise of viewpoint discrimination,

CIR asserts. (Id.)

        CIR also explains that, in practice, SEPTA interprets its 2015 Advertising Standards to

prohibit ads that ask for changes to governmental policies, and simultaneously to allow ads

promoting governmental policies and programs. (Id. at 36.)

       Finally, CIR argues that SEPTA's inclusion of the phrase "matters of public debate" in the

2015 Advertising Standards is facially viewpoint discriminatory because the phrase is

indistinguishable from a ban on controversial speech. (Id. at 37.) CIR cites various cases that

have held that restrictions on "controversial" speech are akin to viewpoint discrimination. (Id.)

Likening the word "controversy" to SEPTA's phrase "a matter of public debate," CIR contends

the restriction is facially viewpoint discriminatory. (Id.)

                     3. Standards are Not "Reasonable" in Light of the Purpose of the Forum

       CIR contends that even if this Court finds SEPTA's advertising space to be a non-public

forum, the 2015 Advertising Standards do not satisfy the requirements of the First Amendment.

To pass Constitutional muster, CIR argues that SEPTA has not met its burden of showing that its

standards are reasonable in light of the purpose of the advertising space. (Id. at 37-38.) SEPTA

explained at trial that the purpose of its advertising space is to generate revenue, and CIR avers

that there is no evidence that the 2015 Advertising Standards were intended to advance that goal.


                                                 25
(Id. at 38-39.) According to CIR, the standards would actually serve to reduce advertising revenue

if they were enforced as written. (Id. at 39-40.) To the extent SEPTA has offered "rider comfort"

as a purpose of the advertising space, CIR argues that the standards are not clearly tied to that

purpose when SEPTA regularly exposes riders to political speech and matters of public debate

through the newsfeeds on its infotainment systems. (Id. at 40.) Moreover, CIR argues that SEPTA

does nothing to shield riders from political/public-debate content outside of its advertising spaces.

(Id. at 42.)

                     4. SEPTA's Advertising Space is a Designated Public Forum, and the
                        2015 Advertising Standards Do Not Satisfy Strict Scrutiny

        Finally, although CIR conceded during the preliminary injunction proceedings that SEPTA

had a limited public forum, it withdrew that agreement for purposes of the trial. CIR argues that

SEPTA's advertising space is a designated public forum such that this Court should review the

2015 Advertising Standards under the rigors of strict scrutiny. (Id. at 43.) SEPTA's advertising

space has been deemed such a designated public forum in two prior judicial decisions. CIR argues

that there is not enough evidence in the record to conclude that SEPTA has successfully closed its

forum since those decisions were made. (Id. at 43-44.)

        In a designated public forum, all restrictions on speech must survive strict scrutiny. In such

a case, SEPTA would have the burden of proving that its restrictions are "narrowly tailored" to a

compelling government interest that SEPTA could not achieve through less restrictive means. (Id.

at 44.) CIR points out that SEPTA has not attempted to justify the 2015 Advertising Standards

under strict scrutiny, and thus has not met its burden. (Id. at 45.)




                                                 26
       B. SEPTA's Contentions

                       1. The Advertising Space on Buses is a Non-Public Forum

          SEPTA contends that the relevant forum is the advertising space on SEPTA buses because

that is the property to which CIR seeks access for its advertisement. (SEPTA Post-Trial Br., at

25.) That forum, according to SEPTA, is a non-public forum because the 2015 Advertising

Standards expressly state that SEPTA intended the advertising space to be a non-public forum, and

since enacting these Standards, SEPTA has "operat[ed] such venue as a non-public forum

requiring potential advertisers to adhere to SEPTA's Advertising Standards and [has] policed those

standards." (Id. at 27.) In other words, SEPTA's policy and practices reflect its intention to close

the forum. (See id.)

                       2. The Advertising Standards are Reasonable

       Next, SEPTA contends that the restrictions in the Advertising Standards are reasonable,

and that SEPTA has reasonably applied the Standards, as required in a non-public forum. (Id. at

29-30.)

       First, SEPTA argues that it was within its rights and reasonable to revise its advertising

policy and close the forum in light of its legitimate interest in increasing ridership by refraining

from offending customers.      (Id. at 29-30.) 16 SEPTA also refutes CIR's contention that the

Advertising Standards serve no purpose because riders are exposed to newsfeeds on SEPTA buses,




16
   SEPTA made a similar argument in its Opposition to CIR's Motion for Preliminary Injunction,
in which SEPTA contended that the Challenged Provisions were reasonable in light of several
additional purposes of the forum, including avoiding public and employee complaints, vandalism,
unrest on buses, and the administrative burden of "dealing with controversial public issue
advertising." (SEPTA Opp'n, at 20; SEPTA Am. Opp'n, at 20.)


                                                27
arguing that newsfeeds do not violate its Standards because there is a difference between "hard

news" and prohibited political and issue advertising. (Id. at 36.) 17

          Second, SEPTA contends that it has reasonably and consistently applied the Advertising

Standards, explaining why it was reasonable to accept other ads that CIR contends were "political"

and concerned "matters of public debate," including the Philadelphia FIGHT Community Health

Center ads and the ads about the 2016 DNC in Philadelphia. (Id. at 32.) 18

          With respect to the DNC advertisements, unlike SEPTA's Opposition to CIR's Motion for

Preliminary Injunction, SEPTA's Post-Trial Brief concedes that SEPTA made an incorrect

determination in allowing one of the ads about the DNC in Philadelphia-the ad proposed by a

umon.      (Id.)   Although SEPTA's Opposition to CIR's Motion for Preliminary Injunction

acknowledged that the DNC was "political," SEPTA argued that it was reasonable to allow all of

the DNC ads. (SEPTA Am. Opp'n, at 31-33.) There, SEPTA contended that the DNC ads did

not constitute political advocacy, but rather welcomed visitors to Philadelphia. (Id.) SEPTA




17
     SEPTA contends, in the alternative, that the issue of newsfeeds is moot because SEPTA ordered
them to cease operation, and even if the issue were not moot, newsfeeds are irrelevant to the
Court's determination because the relevant forum is limited to advertising space on buses. (Id. at
36-37.)

18
   SEPTA's Opposition also sets out its reasons for finding that other ads did not violate its
Standards, including the American Friends Service Committee ad and the Fusion ads. (See SEPTA
Opp'n, at 33; SEPTA Am. Opp'n, at 33-34.) SEPTA argues that that the American Friends
Service Committee ad was not "political" and did not reflect a position on a "matter of public
debate" because it only called for people to get involved in bringing about peace, but did not
reference policies, programs, or actions for doing so. (SEPTA Opp'n, at 33; SEPTA Am. Opp'n,
at 33.) With respect to the Fusion ads, which stated that people of many races, ethnicities, and
religions are "As American As" viewers' preconceived notions of"Americans," SEPTA contends
that it viewed the ads as only reflecting Fusion's intention to sell television programming. (SEPT A
Opp'n, at 33; SEPTA Am. Opp'n, at 33; see also CIR Post-Trial Br., at 17-18.) According to
SEPTA, the fact that the Fusion ads included imagery that touched on a political issue did not
render the ads "political" in violation of the Advertising Standards. (SEPT A Opp' n, at 33; SEPTA
Am. Opp'n, at 33.)
                                                 28
reasoned that just because the DNC ads "touch[ed] on politics or a political issue" did not render

them "political in nature." (Id. at 32.)

        SEPTA goes one step further in its Post-Trial Brief and concedes that it made an incorrect

determination in allowing the union ad supporting DNC. (SEPTA Post-Trial Br., at 32.) However,

SEPTA argues that its mistake in this "close case" does not render the Advertising Standards'

policy on "political" advertisements unconstitutional. (Id.) SEPTA distinguishes the DNC union

ad from CIR's ad, arguing that the CIR ad did not present such a close case because CIR's ad

would violate "any reasonable interpretation" of Subsections (a) or (b). (Id. at 37.)

       SEPTA also contends that the Challenged Provisions are not unconstitutionally vague

because they are reasonable and do not allow for arbitrary enforcement. (Id. at 31, 33.) In

particular, SEPTA argues that the reference to "political" ads in Section 9(a) of the Advertising

Standards does not render the Standards unconstitutionally vague, citing to the Second Circuit.

(Id. at 31) (citing Lebron v. Nat'l R.R. Passenger Corp. (Amtrak), 69 F.3d 650, 658 (2d Cir. 1995),

opinion amended on denial of reh'g en bane, 89 F.3d 39 (2d Cir. 1995) ("Nor would a policy

against 'political' advertising ... be void for vagueness in light of the Supreme Court's decision

in Lehman.").)

       Similarly, SEPTA argues that Subsection (b ), which prohibits ads on "matters of public

debate," is not unconstitutionally vague.    (SEPTA Post-Trial Br., at 33.) SEPTA contrasts

Subsection (b) with a transit authority advertising policy prohibiting "controversial" ads, which

the Sixth Circuit held to be unconstitutional.    (Id.) (quoting Am. Freedom Def. Initiative v.

Suburban Mobility Auth. for Reg'l Transp., 698 F.3d 885, 894 (6th Cir. 2012) (hereinafter

"SMART")). According to SEPTA, because its Advertising Standards do not expressly prohibit

"controversial ads," but instead ban ads on specific topics, not necessarily because they are



                                                 29
controversial topics, the Standards are not unconstitutionally vague. (SEPTA Post-Trial Br., at

33.)

                     3. The Advertising Standards are Viewpoint Neutral

         SEPTA contends that its Advertising Standards are viewpoint neutral both on their face

and as applied in rejecting CIR's proposed ad. (Id. at 35.)

         First, SEPTA argues that its Standards are viewpoint neutral on their face because even if

they "incidentally prevent[] certain viewpoints from being heard in the course of suppressing

certain general topics of speech," it is not "[SEPTA's] intent to intervene in a way that prefers one

particular viewpoint in speech over other perspectives on the same topic." (Id.) (quoting Am.

Freedom Def. Initiative v. Mass. Bay Transp. Auth., 781F.3d571, 582 (1st Cir. 2015) (hereinafter

"MBTA")). In other words, the Advertising Standards are viewpoint neutral because they restrict

all viewpoints on "matters of public debate," not certain viewpoints. (See SEPTA Post-Trial Br.,

at 35.) 19

         Second, SEPTA contends that it reasonably applied its Advertising Standards in refusing

to run CIR's proposed ad. (Id.) SEPTA specifically refutes CIR's contention that by approving

ads of"equal housing lender" banks, while rejecting CIR's ad on the same topic of"discriminatory

lending," SEPTA engaged in viewpoint discrimination. (See id. at 35; CIR Post-Trial Br. at 35.)

SEPTA contends that it was reasonable for SEPTA to conclude that ads from "equal housing




19
   In SEPTA's Opposition to CIR's Motion for Preliminary Injunction, SEPTA contends that CIR
failed to attribute a particular point of view to SEPTA. (SEPTA Am. Opp'n, at 34.) However, the
relevant inquiry is whether SEPTA's Advertising Standards-either on their face or as applied-
reject ads based on the particular point of view expressed. See Pittsburgh League of Young Voters
Educ. Fund v. Port Auth. of Allegheny Cty., 653 F.3d 290, 296 (3d Cir. 2011) (providing the legal
standard for viewpoint discrimination). SEPTA's point of view is not relevant to CIR's viewpoint
discrimination claim.


                                                 30
lender" banks did not pertain to the same topic as CIR' s ad-discriminatory lending-because the

bank ads did not acknowledge a debate or present data on discriminatory lending, nor did they

address the disposition of loan applications by race, neighborhood, or otherwise. (SEPTA Post-

Trial Br., at 35-36.) Further, the fact that the bank ads indicated that the banks were "equal housing

lenders" did not mean that the ads took a position on discriminatory lending; rather, banks are

required by law to indicate in their ads that they award loans on a non-discriminatory basis. (Id.

at 35)(citing Nondiscriminatory advertising, 12 C.F.R. § 338.3 (2005)). SEPTA also distinguishes

the bank ads from CIR's proposed ads by alleging that the bank ads "look forward, not back. The

ads are designed to foster future borrowing; they do not address lending practices." (SEPTA Post-

Trial Br., at 36.) In SEPTA's Opposition to CIR's Motion for Preliminary Injunction, SEPTA

added that CIR's ad and the bank ads do not represent opposite views on discriminatory lending

because CIR's ad is based on aggregate data, not on the lending activity of any particular bank.

(SEPTA Arn. Opp'n, at 37.)




                                                 31
VI.    FINDINGS OF FACT

       A. General

        1.        SEPTA leases space for conventional print advertising on the exterior and/or

interior of many of the Authority's over 2,500 vehicles (including buses, trolleys, and trains) and

in more than 200 stations and facilities. (Benedetti Dep. at 15:21-16:6, 18:6-10; Trial Ex. 21;

Trial Tr. at 67:7-10.)

       2.         SEPTA leases its advertising space to generate revenue, but this purpose has been

consistently balanced with SEPTA's "core mission" of transporting passengers safely, efficiently,

and comfortably. (Benedetti Dep. at 17:5-10; Trial Tr. at 49:4-8, 67:18-25.)

        3.        According to SEPTA's website, it provides "various ways for advertisers to

effectively communicate with the approximately 1 million commuters that ride SEPTA each day."

(Trial Ex. 21.)

        4.        SEPTA contracts with Intersection, (formerly Titan Outdoor LLC), an independent,

non-governmental entity, to sell advertising space on SEPTA vehicles and in SEPTA stations on

SEPTA's behalf. (Benedetti Dep. at 20:13-23.)

        5.        Generally, at some times, some of SEPTA's advertisement space is empty or not

leased. (Kelly Dep. at 15:20-16:1.)

        6.        SEPTA applies the same advertising standards (the 2015 Advertising Standards) to

all of its advertising spaces in and on all SEPTA vehicles and facilities.   (Trial Tr. at 65:19-23.)

However, the only request for advertising in this case was made for bus advertising. SEPTA agrees

that the same SEPTA standards would apply to advertisements inside subway and trolley cars.

This Court finds that the other advertising spaces, such as the exterior of a bus or other transit

vehicles, stations, platforms, or bus shelters may raise other issues and are outside of the scope of


                                                  32
this opinion.

        7.       Any person or group may seek to advertise on SEPTA's advertising spaces, and

SEPTA accepts both commercial and non-commercial advertisements. (Benedetti Dep. at 19:14-

20:9; Trial Tr. at 70:6-8.)

        8.       The Advertising Standards, which are contained in the contract between SEPTA

and Intersection, currently list twenty-two categories of prohibited advertisements. (Trial Ex. 22,

at i!i! II(A)(9)(b)(iv)(a)-(v).)

        9.       The Advertising Standards do not have any separate rules that define or apply to

"public service ads." If SEPTA receives a proposal for a PSA, it reviews that advertisement against

the same advertising standards as all other advertisements. (Trial Tr. at 64:21-24.)

        10.      If any aspect of a proposed advertisement violates the Advertising Standards,

SEPTA's policy is to reject the advertisement.    (Trial Tr. at 58:7-10.)

        11.      There are fifteen members of SEPTA's board. (Benedetti Dep. at 45:16-18.) Two

members are appointed from each of the five counties in Pennsylvania that SEPTA serves:

Philadelphia, Bucks, Montgomery, Chester and Delaware. The Philadelphia representative is

appointed by the Mayor and approved by the City Council, and the Bucks, Montgomery, Chester,

and Delaware County representatives are appointed by County Commissioners. The House of

Representatives minority and majority party each appoint one member. The Governor appoints

the final member. (Id. at 45:18-46:1.)

        12.      Of SEPTA's current operating budget of $1.2 billion, approximately half is made

up ofrevenue generating by passenger fares. (Id. at 52:2-5.) SEPTA generates between $12 and

$15 million in net revenue from advertisements annually, with approximately $5.2 million from

advertisements on buses. (Exs. 68, 69; 11/01/18 Tr. at 6:16-21; 7:12-15; 8:11-14.)


                                                 33
       B. SEPTA'S Response to AFDI Ad

       13.     SEPTA adopted the Advertising Standards in May 2015, following Judge

Goldberg's decision in AFDI, which declared that SEPTA's advertising spaces were a designated

public forum and ordered SEPTA to allow AFDI's anti-Islamic advertisement to run on SEPTA's

buses. 92 F. Supp. 3d 314.

       14.     In its 2015 amendment, SEPTA added language that stated that the express purpose

of the Advertising Standards was "to accept such forms of advertising as will           enhance the

generation of revenues to support its transit operations without adversely affecting the patronage

of passengers." (Trial Ex. 22,   at~   (II)(A)(9)(b)(ii).) The amendment further stated that "SEPTA

will retain strict control over the nature of the advertisements accepted for posting on or in its

transit facilities, products, and vehicles and will maintain its advertising space strictly as a non-

public forum." (Id.) In addition, the amendment added new categories of prohibited content,

including the Challenged Provisions.

       15.     By adding the new language, SEPTA intended to tum its advertising spaces into a

nonpublic forum, subject to lesser judicial scrutiny, so that it could         avoid having to run

controversial advertisements like AFDI's that might prompt a negative response from riders,

employees, or the media. (Benedetti Dep. at 54:12-55:13 (When asked whether SEPTA analyzed

the impact of the proposed 2015 Advertising Standards on riders' experiences, Benedetti

answered, "I mean, we were adopting the standards to improve our riders' experience.") (Benedetti

Dep. 54: 16-18; Trial Tr. 68:24-69:3 ("[W]e want [ads] to fit within the standards and it's our belief

that that will keep our riders safe, happy and not detract from our core mission of moving them

around safely"); id. at 69:8-11 (The 2015 Advertising Standards represent an attempt to balance

SEPTA's "revenue-generating goals for the ad space against the customer experience")); (see also



                                                   34
Benedetti Dep. at 58:2-59:2; Tri a 1 Tr. at45:6-15, 46:23-47:17, 68:1-3, 69:12-17.)

        16.     This Court finds that SEPTA made a specific effort following the decision in AFDI

to promulgate standards/policies/regulations that would qualify the advertising space on the interior

of its transit vehicles, including subways, buses, and railroad cars as a non-public forum.

        17.     The record supports a finding that SEPTA has been successful in closing the forum

and that these advertising spaces are uniquely but correctly designated as non-public.

        18.     Although CIR has submitted proposed findings on fact on "SEPTA's digital

displays," (CIR Post-Trial Br., at 6-7), the Court finds that SEPTA has effectively terminated the

news feeds on those digital displays and therefore there is no issue for the Court to decide

concerning this form of media in SEPTA buses. Digital displays remain showing advertisements

and route information.

        19.     The Court credits SEPTA' s contentions, as supported by the record, that it wants its

transit spaces, in buses and subways, to be welcoming and comfortable for passengers. The Court

finds that SEPTA has good and credible reasons to believe that advertisements that state any

viewpoint on topics that involve economic, political, religious, historical, or social issues may deter

a significant subset of passengers from using SEPTA transit facilities.

       20.      Benedetti's testimony that buses that ran the AFDI ad were the subject of

vandalism, that "bus operators ... were unwilling to operate the busses on which the ads were

placed and so we honored their objections and then had to put someone else on those routes," and

that there were "reporters calling about reactions" "[n]early every day during the course of

litigation" and upon the issuance of Judge Goldberg's decision, is credible. (Trial Tr. at 47: 18-

20, 48:6-17.)

       21.      The concerns expressed by SEPTA executives on these points, based upon their


                                                  35
experiences with driver, rider, and public reactions to the AFDI ad, are credible.

        22.     In order to test the effectiveness of the advertisements that would arguably be

offensive to a certain subset of transit riders, SEPTA would have to actually run those

advertisements in a transit space over a significant period oftime to determine ifridership declined.

SEPTA did not conduct such an analysis.           (See Kelly Dep. at 8:19-9:3.)      SEPTA's AFDI

experience is very probative to the Court's finding that SEPTA had good, rational, and reasonable

reasons for its bus advertisement space to become a non-public forum, and to help insure that such

experience was not repeated.       These reasons, resulting in the Challenged Provisions, were

reasonable and based on SEPTA's empirical experience. Under the circumstances, it was not

necessary for SEPTA to conduct any specific new tests or experiments and doing so would have

been very expensive and of doubtful probative value.

       23.      SEPTA accepts ads in general to help its revenue generation, but its advertising

revenue is a small portion of its revenue. SEPTA has not submitted any empirical evidence that

accepting ads that tend to be more controversial would directly impact its "fare box" revenue, but

the Court finds SEPTA's concerns about accepting such ads to be credible. And based on its AFDI

experience, SEPTA, with its expertise in transit matters, is entitled to substantial discretion in how

it runs its business, including what ads it will accept or reject.

        C. SEPTA's Process for Reviewing Proposed Advertising

        24.     All advertisements running on SEPTA's advertising spaces are reviewed by

Intersection and at least one SEPTA employee, usually Jim Dellispriscoli. (Benedetti Dep. at 60:5-

61 :5, 64:13-17.) The Advertising Standards themselves state, "All such advertising shall be

submitted to SEPTA for review and written approval prior to display."            (Trial Ex. 22, at   ~


II(A)(9)(a).) If Intersection deems an advertisement acceptable, the advertisement is relayed to at


                                                   36
least one SEPTA employee through a copy receipt. Among other tasks, the SEPTA employee is

supposed to ensure that the advertisement does not violate the Advertising Standards. (Benedetti

Dep. at 63:24-65:3, 168:12-170:5.) Advertisements that Intersection deems compliant, and that

are not rejected or removed by SEPTA's employee, run in SEPTA's advertising spaces.

       25.     When Intersection receives a proposed advertisement that it believes may violate

the Advertising Standards, it must alert SEPTA's advertising department for review and approval.

(Trial Ex. Ex. 22, at   ii II(A)(9)(a).)   Advertisements that Intersection and the reviewing SEPTA

employee believe fall in a "gray area" and may not comply with the Advertising Standards are

elevated to SEPTA's General Counsel, Benedetti, for further review. (Benedetti Dep. at 168:12-

21.)

       26.     Benedetti is generally the final arbiter regarding whether an advertisement complies

with SEPTA's Advertising Standards. (Id. at 79:17-21; Trial Tr. at 81:2-5.)

       27.     The Advertising Standards are the only written guidance SEPTA has published

about what advertising content is or is not acceptable. Benedetti testified that "everything related

to our measuring whether or not a particular ad meets or doesn't meet the standards and our review

of those ads is - comes from [the Advertising Standards]." (Benedetti Dep. at 66:19-22.) And,

"the only standard that SEPTA has in writing about what constitutes an ad that is political or not

is in [the Advertising Standards]." (Id. at 116:2-6.)

       28.     The Advertising Standards are not available on SEPTA's website, and SEPTA does

not offer the public any written guidance about how to determine whether or not an advertisement

involves a "political issue" or a "matter[] of public debate." (Id. at 115:17-116:6; Trial Tr. 81:6-

16.)

       29.     Benedetti credibly described his own personal process for determining whether a



                                                    37
proposed advertisement elevated to his level of review violates the Challenged Provisions as

follows:

       Q. How do you go about determining whether something is subject to debate?
       A. That's a good question.
       What I do, generally speaking, is I look at the ad first, and I just kind of absorb it,
       for lack of a better word. I think about it.
       And then I go on the internet and I Google various phrases about, you know, what
       the advertisement is projecting, what message it is, and I see what comes up, and I
       see if there's a meaningful debate about the issue that the advertisement is
       promoting.

(Benedetti Dep. at 102:13-24.)

       29.     Benedetti's process also may involve reviewing case law that he deems relevant.

(Id. at 101:12-16, 126:8-12.) SEPTA's interpretation of its Advertising Standards may evolve

over time because "[c]ase law can change how those standards are reviewed." (Id. at 277:1-20;

see also Trial Tr. at 70:9-71:4.) There is no case law interpreting SEPTA's current Advertising

Standards. (Trial Tr. at 89:21-25.)

       30.     Benedetti's process may also include discussing the advertisement with other

SEPTA or Intersection employees or in-house or outside counsel. (Benedetti Dep. at 183:4-185:13

(testifying that he could not answer questions about whether a particular ad would be permissible

"because I have to consult with counsel for sure on something like that and I would have to sit

down with [in-house counsel] and talk it through and do searches and - it's not something I can

do in a couple of minutes with you"); Trial Tr. at 55:3-17.)

       31.     Intersection has received and accepted at least 2, 736 unique proposals for contracts

to advertise in SEPTA advertising spaces since SEPTA implemented its 2015                Advertising

Standards. SEPTA has identified only twelve advertisements that it rejected in whole or in part,

as well as two additional advertisements that SEPTA initially accepted, but which Benedetti then

personally observed on SEPTA vehicles and ordered be taken down because they did not comply

                                                 38
with SEPTA's Advertising Standards. (Trial Ex. 53, July 17, 2018 Email from J. Powell to

Counsel; Benedetti Dep. at 74:10-20.)

        32.      At trial, when asked on direct, "How many proposals has SEPTA actually rejected

since the new standards come into effect in 2015?," Benedetti responded, "Not many." (Trial Tr.

at 55:25-56:2.)

        33.      At trial, Benedetti confirmed that Exhibit 53 and the pretrial stipulated facts

erroneously list the "Safe Sleep" ad campaign (Trial Ex. 58) as having been rejected, when in fact

it was accepted. (Trial Tr. at 88:20-89:8.) And, he could not say whether the Department of

Homeland Security sex trafficking ad campaign (Trial Ex. 56) was rejected, but he could not offer

any explanation as to why it would have been rejected. (Trial Tr. at 89:9-20; Benedetti Dep. at

266:1-267:11.)

        34.      SEPTA also rejected an advertisement for the Housing Equality Center. (See Trial

Ex. 66.) Although it does not appear on SEPTA's counsel's list of rejected ads, neither does it

appear in any of SEPTA's records as an ad that was accepted. Benedetti testified that he

remembered       the ad submission and could not explain why SEPTA would have rejected it.

(Benedetti Dep. at 287:15-288:12.)

        35.      SEPTA has no formal appeal process following SEPTA's denial of an

advertisement.    (Benedetti Dep. at 78: 17-79: 16.) Sometimes, after deciding that a proposed

advertisement violates the Advertising Standards, Benedetti will discuss the decision with    the

advertiser, and Benedetti might change his mind. If Benedetti does not change his mind, the

advertiser's only recourse is to file a lawsuit. (Id.)

        36.      SEPTA has accepted and run numerous advertisements for governmental entities

promoting government programs and policy, including the following:



                                                   39
a. SEPTA ran an advertisement for the federal Centers for                 Disease Control

     proclaiming, "Help him fight measles with the most powerful defense. Vaccines."

     (Trial Ex. 43.)

b. SEPTA ran an advertisement by the City of Philadelphia stating, "Your landlord

     must ensure your home is safe. . . . If your landlord has not given you lead paint

     safety information, Call 311 or Visit Phila.Gov/LeadHealthyHomes." (Trial Ex.

     44.)

c. SEPTA ran an advertisement for the Philadelphia Department of Labor stating,

     "Employee or Contractor. Knowing the difference benefits you," and promoting a

     government website that helps the public learn about their legal rights. (Trial Ex.

     45; Benedetti Dep. at 236:19-238:2.)

d. SEPTA ran an advertisement for the Montgomery County Health Department

     stating, "Employers must provide a reasonable break time for an employee to

     express breast milk for her nursing child for one year after the child's birth, as well

     as a private place to do so." (Trial Ex. 46.) The advertisement directed readers in

     search of more information to a government website. (Id.)

e. SEPTA ran an advertisement for the Commonwealth of Pennsylvania stating,

     "Wanted by law enforcement? Tired of running?           Surrender & see favorable

     considerations. Safe Return." (Trial Ex. 47.)

f.   SEPTA ran an advertisement for the City of Philadelphia proclaiming the City's

     "bold goal of becoming a 90% zero waste AND litter-free City by 2035" and

     prompting residents to take specific steps to advance those goals. (Trial Ex. 49.)

g. SEPTA ran an advertisement for the City of Philadelphia Department of Public



                                       40
                Health stating, "Saving a Life Can Be This Easy," "Carry Naloxone (Narcan)," and

                "Prevent Opioid Overdose." (Trial Ex. 50.)

             h. SEPTA also ran advertisements by the Philadelphia FIGHT Community Health

                Center stating, "Have you or someone you know been impacted by mass

                incarceration? Find out how to fight for your rights, and for the rights of your

                family, friends and community members." (Trial Ex. 51.) The advertisement

                features drawings of wrists in handcuffs behind bars, a heart behind bars, and two

                people speaking on a telephone in a prison's visitation room. (Id.) At deposition,

                Benedetti testified that he was unsure whether this advertisement was consistent

                with the Advertising Standards. (Benedetti Dep. at 255:11-257:4.)

       37.      SEPTA has run ads on other controversial topics and matters of public debate,

including the following:

             a. SEPTA ran an advertising campaign by Facebook, Inc., with statements such as:

                "Fake news is not your friend" and "Clickbait is not your friend." (Trial Ex. 113.)

                This campaign generated more than $250,000 in revenue for SEPTA in just three

                months. (Trial Ex. 70 (showing revenue in May, June, and July 2018 pursuant to

                contract 21821349).)

             b. SEPTA ran an advertisement for the American Friends Service Committee that

                asked viewers to engage themselves in the fight for peace. The advertisement

                displayed quotes from civil rights leaders, Martin Luther King, Jr., Cesar Chavez,

                and Lucretia Mott (all of whom SEPTA described as "controversial"), and,

                expressing the need for the viewer to be an active participant in fights for justice,

                asked rhetorically, "What will you do for peace?" (Trial Ex. 33; Benedetti Dep. at



                                                 41
                182:5-14.)

             c. SEPTA ran a series of advertisements for Fusion media that posited that people of

                many races, ethnicities, and religions are "As American As" the            viewer's

                preconceived notions of American-ness. (Trial Ex. 34; Benedetti Dep. at 187 :5-

                11.) Each advertisement stated, "Calling All Voices" and contained in huge

                lettering "As American As." (Trial Ex. 34.) One advertisement showed a split-

                screen image featuring a woman who appears to be Muslim on one side, and on

                the other side, a male soldier in camouflage fatigues. (Id.) Another advertisement

                in the series showed a split-screen image of a woman of color in boxing gear, in

                front of an American flag on half of the screen, and draped in the Mexican flag on

                the other half of the screen. (Id.) Another showed a young Black child wearing a

                T-shirt that says "My Life Matters." (Id.) Others in the series featured children of

                color standing with their hands across their hearts (id.) as well as other images of

                men and women of color (id.).

       38.      SEPTA also accepted two ads welcoming members of the Democratic National

Committee to the DNC held in Philadelphia in 2016. (Trial Exs. 31, 32; Benedetti Dep. at 171: 11-

174: 18.) These ads generated more than $140,000 in revenue. (Trial Ex. 70, at 37) (showing

revenue in July 2016 pursuant to contract 21629078)). Benedetti testified that,    in hindsight, he

thinks some of these ads are acceptable, but that others violated the Challenged Provisions. (Trial

Tr. at 61 :4-20; Benedetti Dep. at 170:6-177: 18.)

       39.      The Court finds that Benedetti, and the other SEPTA witnesses who testified by

deposition, are credible and their testimony deserves substantial weight. Benedetti impressed the

Court as taking his corporate responsibilities, as the decision maker on advertisements on behalf



                                                42
of SEPTA, very seriously.        The fact that he was not always consistent, and indeed was

contradictory in some instances and examples, does not require rejecting his testimony or

criticizing his performance of his job. Absolute consistency is not the appropriate test.           In

American corporate life, many companies depend on their general counsel for legal advice, and

the application of legal principles to business decision making. Benedetti acted in this role and

the Court believes his approach to his job was consistent with constitutional and legal standards.

The fact that CIR, and perhaps other SEPTA advertisers, disagreed with Benedetti's exercise of

discretion, is not a determinative factor in this case.

       40.      Plaintiff has shown a number of arguably inconsistent decisions in the rejection and

acceptance of certain advertisements. Reasonable individuals can disagree on the decisions made

by SEPTA on specific ads, but this does not require the Court to find that SEPTA has acted

unreasonably, or in violation of constitutional standards. The Court finds that SEPTA has acted

in good faith, and that arguable inconsistencies from time to time do not warrant a finding that

SEPTA is unreasonable.

        D. Bank Advertisements

       41.      SEPTA has accepted numerous home loan-related advertisements identifying each

advertiser as an "Equal Opportunity Lender" or "Equal Housing Lender." (See, e.g. Trial Exs. 35,

36, 38, 39.) Pursuant to federal law, the inclusion of those phrases or the equal housing lender

logo is a representation that the lender makes home loans "without regard to race, color, religion,

national origin, sex, handicap, or familial status." 12 C.F.R. § 338.3(a). Although the regulation

states the advertising regarding home loans must "prominently" indicate that the lender does not

discriminate on the basis of any of these protected characteristics, the regulations specifically allow

a showing of the equal opportunity logotype as satisfying this requirement with respect to written


                                                  43
and visual advertisements. 20

       42.      The Court finds that SEPTA adhered to this requirement and that all of the bank

advertisements in this record carried that logotype, without any additional representations or

explanations.

       43.      Many of these advertisements feature non-white models. (Ihg,_, Trial Exs. 36, 38,

39; see also Trial Ex. 37 (featuring African-American couple in apparent new home with slogan

"Bank here to get there. Financial Solutions for Your Life[]").)

       44.      For example, an advertisement from Tompkins VIST Bank shows an image of an

African American couple and child in front of a stack of moving boxes and says, "Making your

dream of home ownership a reality," and bears the Equal Housing Lender logo type. (Trial Ex. 38;




20
       Section 338.3(a) provides:

                (a) Any bank which directly or through third parties engages in any
                form of advertising of any loan for the purpose of purchasing,
                constructing, improving, repairing, or maintaining a dwelling or any
                loan secured by a dwelling shall prominently indicate in such
                advertisement, in a manner appropriate to the advertising medium
                and format utilized, that the bank makes such loans without regard
                to race, color, religion, national origin, sex, handicap, or familial
                status.

                (1) With respect to written and visual advertisements, this
                requirement may be satisfied by including in the advertisement a
                copy of the logotype with the Equal Housing Lender legend
                contained in the Equal Housing Lending poster prescribed in §
                338.4(b) of the FDIC's regulations or a copy of the logotype with
                the Equal Housing Opportunity legend contained in the Equal
                Housing Opportunity poster prescribed in§ 110.25(a) of the United
                States Department of Housing and Urban Development's
                regulations (24 CFR l 10.25(a)).

       (Emphasis added).



                                                 44
Benedetti Dep. at 200:1-7.)

        45.    A Wells Fargo advertisement proclaims the virtues of Wells Fargo's

"NeighborhoodLIFT program," which provides down payment assistance and financial education

to homebuyers of modest income.        (Tri a 1 Ex s.      39, 40.) Both the advertisement and the

website prominently featured in the advertisement show various non-white individuals. ( Id.)

        46.    Benedetti testified that Wells Fargo was one of the parties to litigation concerning

discriminatory lending, but he could not specifically recall if the litigation he reviewed was the

high-profile litigation in the Eastern District of Pennsylvania.      (Benedetti Dep. a t      12:22-

13: 14.)21

        47.    One of SEPTA's letters rejecting CIR's advertisement noted, "The subject of the

proposed advertisement is disputed in class action litigation pending in the courts." (Tri a 1 Ex.

19, Mar. 29, 2018 Ltr. from G. Benedetti to V. Baranetsky).

        E. SEPT A's Denial of CIR's Proposed Advertisement

        48.    In January 2018, CIR applied to place a paid advertisement on the interior of

SEPTA buses. (Trial Ex. 30.) CIR wanted to post a journalistic graphic derived from the ten-panel

comic appearing on Reveal's website. (See Trial Exs. 81, 10.) The comic and advertisement arose

out of CIR' s reporting about racial disparities in mortgage lending-reporting that was confirmed

by the Associated Press. (Trial Ex. 16.)

        49.    Intersection informed CIR that SEPTA would not accept CIR's proposed

advertisement because, according to SEPTA' s legal department, "[d]isparate lending is a matter of

public debate and litigation." (Trial Ex. 30.) CIR and SEPTA then exchanged four letters between


21
  CIR asserts that Wells Fargo is a defendant in litigation regarding alleged discriminatory lending
practices, including alleged reverse redlining. ( C I R P o s t - T r . B r . , a t 1 9 ) ( c i t i n g
City of Phila. v. Wells Fargo & Co., No. 17-02203 (E.D. Pa. 2017)).
                                                  45
March 2, 2018 and March 29, 2018. (See Trial Exs. 16-19.) Ultimately, SEPTA reiterated its

position that CIR's proposed advertisement is prohibited by the Advertising Standards because the

advertisement "takes a position on issues that are matters of political, economic, and social debate"

and "indirectly implicates the action, inaction, prospective action or policies of a government

entity," in violation of the Challenged Provisions. (Trial Exs. 17, 19.)

        50.     Other than violating the Challenged Provisions, SEPTA has disclaimed any other

justification for rejecting CIR's ad. (Trial Ex. 24, Def.'s Resps. to Interrogs. 1, 3, at 5, 7; Benedetti

Dep. at 85:8-17.)

        51.     Prior to this litigation, SEPTA never identified specific panels or aspects of the

proposed advertisement that concerned SEPTA, stating only that, in SEPTA's view, CIR's

advertisement addressed the subject of "disparate lending." SEPTA did not invite CIR to amend

its proposal in any manner before rejecting it. (See Trial Exs. 16-19.)           However, during his

deposition, Benedetti identified two images in CIR's advertisement that personally stood out to him

as violative of SEPTA's Advertising Standards: an image showing keys attached to sticks of

dynamite handed from a white hand to a black hand, and an image Benedetti interpreted as showing

protesters yelling at a white banker. (Benedetti Dep. at 156:9-12, 157:17-158:3.)

        52.     To address Benedetti's stated concerns, CIR drafted an additional proposed

advertisement without those design elements, which it submitted to Intersection and SEPTA on

August 6, 2018. (Trial Ex. 83, Aug. 6, 2018 Email from G. Hongsdusit to J. Roche, Aug. 6, 2018

Ltr. from J. Stapleton to M. Madden, et al.)

        53.     On September 21, 2018, after being directed by the Court to formally respond to

CIR' s additional proposed advertisement, SEPTA rejected the proposal. (ECF 32, Ex. A, Ltr. from

M. Madden to J. Stapleton.)


                                                   46
       54.     Of great concern is the need for a viable public transit system in a large city such

as Philadelphia, serving many neighborhoods, some more prosperous than others.                 It is a

commonly accepted fact in Philadelphia that many taxicab drivers, and "transportation network

companies," such as Uber and Lyft, do not frequent high crime areas, or areas where there is a

significant amount of drug trafficking or drug addicts. Many residents who live in these areas are

forced to rely on public transportation to get to and from work, for child care, for school attendance,

and many other reasons. This point was made in litigation before the undersigned involving taxi

cab drivers alleging the failure of the Philadelphia Parking Authority to regulate transportation

network companies. See generally Checker Cab Phila. v. Phila. Parking Auth., No. 16-cv-4669.

       55.     The obvious facts of operating a transit system in a big city, as well as specific facts

in this record, warrant giving SEPTA considerable discretion in adopting advertising standards

that may preclude certain types of advertisements in an effort to avoid offending any particular

passenger segment.     The Court notes, as expressed in a number of judicial decisions, that

passengers on a transit bus or subway are "captive" in the sense that they cannot avoid advertising

media. This is opposed to consumers listening to radio or TV stations, or even reading ads in a

newspaper, where the consumer can switch the station, tum the newspaper page, not buy the

newspaper, or tum off the radio/TV. Advertisements in public transit vehicles are a unique

advertising market and courts should refrain from supervision ofrejected ads or interference with

the business decisions of the transit company managers.

       56.     The Court nonetheless recognizes its obligations to adhere to First Amendment

jurisprudence and, for these reasons, has determined that certain phrases within SEPTA regulations

are overly broad, potentially confusing, and unreasonably infringing on free speech. The Court

notes these objectional phrases in the Conclusions of Law, which follow. With these deletions,



                                                  47
the Court finds SEPTA's standards are consistent with First Amendment principles as interpreted

by the United States Supreme Court and the Third Circuit and provide a workable and reasonable

standard for SEPTA to follow.

       57.     The deletion of these phrases will not harm SEPTA or restrict SEPTA from

rejecting or accepting advertisements that it believes are consistent with its standards. Rather, the

Court believes the deletions of these phrases in the current regulations will make the regulations

more consistent with established First Amendment jurisprudence.

       58.     The Court also finds that advertisers seeking to place advertisements that SEPTA

finds violates its standards have many other outlets in the Philadelphia area for access to the public

for their views, such as the internet, billboards, leaflets, sound trucks - in addition to the more

obvious advertising outlets mentioned above such as newspapers, radio and TV. Thus, the fact

that SEPTA, as a non-public forum, has restrictions, does not deter the public flow of messaging

of all types. In fact, the rejected CIR advertisement at issue had been accepted by the City of

Philadelphia for placement on their bus shelters and newsstands. (Trial Ex. 10, Feb. 23, 2018

Email from J. Roche to H. Young et al.)




                                                 48
VII.   DISCUSSION OF LAW

       Our analysis proceeds as follows. The Court first examines whether the advertising space

at issue is a public, designated public, limited public, or non-public forum. The Court then

proceeds to evaluate whether, under the recent Supreme Court precedent in Mansky, the

Challenged Provisions are so overbroad as to be incapable of reasoned application. Next, the

Court discusses CIR' s facial attack on the reasonableness of SEPTA's regulations and address

the particular circumstances relevant to First Amendment challenges to speech restrictions on

public transit. Following this discussion, the Court addresses whether SEPTA's content-based

restrictions are viewpoint neutral-both facially and as-applied.

       A. Forum Analysis

                     1. Defining the Forum and Type of Forum

       The forum is defined by the "access sought by the speaker." Cornelius v. NAACP Legal

Def. & Educ. Fund, Inc., 473 U.S. 788, 801 (1985). In Cornelius, a group of legal defense funds

brought suit against the federal government after it implemented standards restricting inclusion in

the Combined Federal Campaign ("CFC"), an annual charitable giving initiative for federal

employees. Id. at 790. The Court concluded that the CFC, rather than the entire federal workplace,

was the relevant forum. Id. at 801-02.

       We conclude that the relevant forum at issue here is the advertising space on SEPTA buses.

Although the Advertising Standards apply to other SEPTA vehicles, as we discussed in the

findings of fact above, CIR sought access to the inside of SEPTA buses. In accordance with

Cornelius, we focus our analysis on that advertising space.

       The Supreme Court articulated the standards that apply to the three different types of free

speech forums in Perry Education Association v. Perry Local Educators' Association, 460 U.S.



                                                49
37, 45--47 (1983). In a traditional or "quintessential" public forum, such as a street or park, "the

government may not prohibit all communicative activity." Rather, "[f]or the state to enforce a

content-based exclusion it must show that its regulation is necessary to serve a compelling state

interest and that it is narrowly drawn to achieve that end." Id. at 45. In a designated public forum,

defined by "public property which the state has opened for use by the public as a place for

expressive activity," the state "is bound by the same standards as apply in a traditional public

forum." Id. at 45--46. Finally, in a limited public or non-public forum, which is characterized by

"[p ]ublic property which is not by tradition or designation a forum for public communication," the

State "may reserve the forum for its intended purposes, communicative or otherwise, as long as

the regulation on speech is reasonable and not an effort to suppress expression merely because

public officials oppose the speaker's view." Id. at 46. The reasonableness of a restriction in a

non-public or limited public forum 22 "must be assessed in the light of the purpose of the forum and

all the surrounding circumstances." Cornelius, 473 U.S. at 809.

       Courts outside this Circuit have explained that "[t]he past history of characterization of a

forum may well be relevant; but that does not mean a present characterization about a forum may




22
   The Supreme Court has identified limited public forums and non-public forums as distinct
categories. See R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 427 (1992) (identifying limited
public and non-public forums as separate "geographic categories of speech"); but see AFDI v.
King Cty., Wash., 136 S.Ct. 1022, 1022 (2016) (Mem.) (Thomas, J., dissenting) (stating that a
limited public forum is also called a non-public forum). A limited public forum "exists where a
government has 'reserv[ ed a forum] for certain groups or for the discussion of certain topics."'
Walker, 135 S.Ct. 2250 (quoting Rosenberger v. Rector Visitors of Univ. of Va., 515 U.S. 819,
829 (1995)). In contrast, a non-public forum is created "'[w]here the government is acting as a
proprietor, managing its international operations."' Walker, 135 S.Ct. at 2251 (quoting Int'l Soc'y
for Krishna Consciousness v. Lee, 505 U.S. 672, 678-79 (1992) (hereinafter "ISKCON")).
Regardless of whether a forum is identified as non-public or limited public, the same level of
scrutiny applies. NAACP v. City of Phila., 834 F.3d 435, 452 (3d Cir. 2016). In both types of
forums, restrictions on speech must be reasonable in light of the purpose served by the forum and
viewpoint neutral. Id. (citing Rosenberger, 515 U.S. at 829).
                                                 50
be disregarded." Ridley v. Mass. Bay Transp. Auth., 390 F.3d 65, 77 (1st Cir. 2004) (discussing

changes to a transportation authority's advertising restrictions as if the advertising space had

previously been considered a designated public forum). See also American Freedom Defense

Initiative v. Metropolitan Transp. Auth., 109 F. Supp. 3d 626, 632-33 (S.D.N.Y. 2015) (Koeltl, J.)

(noting that changes made to a transportation authority's advertising restrictions likely "converted

its advertising space from a designated public forum to a limited public forum or a nonpublic

forum"); Coleman v. Ann Arbor Transp. Auth., 947 F. Supp. 2d 777, 779-80 (E.D. Mich. 2013)

(Goldsmith, J.) (finding that revisions to a transportation authority's advertising policy changed

the forum from a designated public forum to a limited or non-public forum).            Thus, "[t]he

government is free to change the nature of any nontraditional forum as it wishes. . . . [I]t would

be free to decide in good faith to close the forum at any time." Ridley, 390 F.3d at 77 (emphasis

in original).

        In prior cases involving SEPTA's restrictions on speech, courts in this Circuit have held

that SEPTA's advertising space is a designated public forum. Christ's Bride Ministries, Inc. v.

SEPTA, 148 F.3d 242, 252 (3d Cir. 1998); AFDI, 92 F. Supp. 3d at 326.

        In Christ's Bride, the Third Circuit held that SEPTA's removal of an advertisement from

stations and transit stops violated the First Amendment. 148 F.3d at 244. The Third Circuit

reasoned that SEPTA had created a public forum in its advertising space and the removal of the

advertisement in question did not survive strict scrutiny, nor was it reasonable even if the forum

were non-public. Id. at 244. Although SEPTA originally agreed to display the advertisement at

issue, which stated that "Women Who Choose Abortion Suffer More & Deadlier Breast Cancer,"

SEPTA removed the ad after receiving a letter from the U.S. Department of Health and Human

Services calling its accuracy into question. Id. at 245-46.



                                                51
          In coming to its decision, the Third Circuit held that the relevant forum was all of SEPTA's

advertising space because that was the space to which the advertiser sought access, and that the

advertising space was a designated public forum. Id. at 248, 252. The Third Circuit focused on

SEPTA's intent by examining its policies and practices and the nature of the property. Id. at 247-

55. Because SEPTA's policies were aimed at generating revenue and promoting awareness of

social issues, the forum was intended to be partly commercial and partly expressive. Id. at 250.

The fact that SEPTA had discretion to reject advertisements for any reason did not render the

forum non-public-if anything, the government's reserved right to control speech without any

particular standards or goals called for closer scrutiny. Id. at 251. Moreover, the record did not

reveal any policy or practice demonstrating that SEPTA intended the forum be closed to speech

on the issue of abortion. Id. at 254. Rather, "[i]n its efforts to generate advertising revenues,

SEPTA permitted abortion-related and other controversial advertisements concerning sexuality."

Id.

          Even ifthe forum had been closed, the Third Circuit found SEPTA's actions unreasonable

because SEPTA did not ask the advertiser to clarify the basis for its contention after receiving the

letter calling the poster into question, because SEPTA could not explain how its decision was

related to preserving the advertising space for its intended use, and because SEPTA failed to

implement an official policy governing the display of advertisements making contested claims. Id.

at 257.

          In AFDI, Judge Goldberg granted the plaintiffs motion for preliminary injunction because

SEPTA created a designated public forum through its advertising space, its restriction on

"disparaging" ads was unconstitutionally viewpoint-based, and the restriction was not necessary

to achieve a compelling state interest. 92 F. Supp. 3d at 326, 327-29. SEPTA rejected a proposed



                                                  52
advertisement about "Islamic Jew-Hatred" because it violated SEPTA's anti-disparagement

standard, which prohibited "[a]dvertising that tends to disparage or ridicule any person or group

of persons on the basis of race, religious belief, age, sex, alienage, national origin, sickness or

disability." Id. at 320-21. The relevant forum was SEPTA's advertising space, the space to which

plaintiff sought access. See id. at 327. Despite SEPTA's testimony that it did not intend to create

a public forum, Judge Goldberg found that it had done so through policies and practices that failed

to proscribe political or public issue advertising and did not limit advertisements to commercial or

uncontroversial speech. Id. at 326. Further, SEPTA's policy did not survive strict scrutiny because

it was not necessary to serve a compelling state interest-that is, the policy would have had the

same "beneficial effect" even if it was not limited to specific enumerated groups. Id. at 328.

       In cases involving other transit agencies, however, many courts have found that advertising

spaces in public transportation systems were non-public forums. See Lehman v. City of Shaker

Heights, 418 U.S. 298, 304 (1974) (plurality) (affirming Ohio Supreme Court holding that

advertising space on public transit was a non-public forum because "[t]he city consciously ha[d]

limited access to its transit system advertising space in order to minimize chances of abuse, the

appearance of favoritism, and the risk of imposing upon a captive audience") 23 ; Ridley, 390 F.3d

at 81-82 (holding that transit authority advertising program constituted a non-public forum);

SMART, 698 F.3d at 890 (concluding that city bus advertising space was a non-public forum and

that the transit agency's rejection of an AFDI advertisement as political was reasonable and

viewpoint neutral); Archdiocese of Wash. v. Wash. Metro. Area Transit Auth., 897 F.3d 314, 323



23
  Although Lehman was decided prior to the Supreme Court's articulation of the public forum
doctrine in Perry, the Court's analysis there most closely comports with that of a non-public forum.
This Court also recognizes that although Lehman was a plurality opinion, it is the only Supreme
Court case about advertising restrictions in public transportation systems. Accordingly, we find it
extremely authoritative. For a more fulsome discussion of this case, see infra Part VII.D.3.
                                                53
(D.C. Cir. 2018) (hereinafter "Archdiocese v. WMATA") (holding that a transit authority had

created a non-public forum and that its rejection of a religious advertisement was reasonable

because the policy was consistently enforced and tied to the stated purpose of providing reliable,

inclusive service); Ne. Pa. Freethought Soc'y v. Cty. of Lackawanna Transit Sys., 327 F. Supp. 3d

767, 771 (M.D. Pa. 2018) (Mannion, J.), appeal filed (No. 18-2743) (3d Cir. August 8, 2018)

(finding that advertising space on public transit buses was a "limited forum," and the advertising

policy was reasonable in light of the forum and that the plaintiffs had not established viewpoint

discrimination).

                     2. The Advertising Space on SEPTA Buses is a Non-Public Forum

       To determine whether SEPTA closed the forum of its advertising spaces on buses, the

Court must review SEPTA's intent as reflected in its policy and practices. See Cornelius, 473 U.S.

at 802 ("The government does not create a public forum by inaction or by permitting limited

discourse, but only by intentionally opening a nontraditional forum for public discourse ....

Accordingly, the Court has looked to the policy and practice of the government to ascertain

whether it intended to designate a place not traditionally open to assembly and debate as a public

forum." (citing Perry, 460 U.S. at 47)).

       From the face of the 2015 Advertising Standards, it is clear that SEPTA's intent was to

create a non-public forum:

       Non-Public Forum Status. It is the express intention of these Advertising Standards
       to further confirm SEPTA's intention that property allocated for advertising will
       not provide or create a general or designated public forum for expressive activities.
       In keeping with its proprietary function as a provider of public transportation,
       SEPTA does not intend its acceptance of transit advertising to permit its transit
       facilities, products, or vehicles to be used as open public forums for public
       discourse and debate. Rather, SEPTA's fundamental purpose and intent is to accept
       such forms of advertising as will enhance the generation of revenues to support its
       transit operations without adversely affecting the patronage of passengers. In
       furtherance of that discreet and limited objective, SEPTA will retain strict control


                                                54
        over the nature of the advertisements accepted for posting on or in its transit
        facilities, products and vehicles and will maintain its advertising space strictly as a
        non-public forum.

(See Ex. 22.) Benedetti's testimony at trial explaining the process by which SEPTA adopted this

Policy affirms the organization's explicit intent to close the forum. (Trial Tr. at 46: 17-47: 17.)

(explaining that the primary objective in adopting the 2015 Advertising Standards was to become

a non-public forum).

        This inclusion of an express intent to close the forum was apparently missing from

SEPTA's earlier advertising standards. (See Trial Ex. 23.) See also Christ's Bride, 148 F.3d at

252; AFDI, 92 F. Supp. 3d at 326. However, the statement of intent is not dispositive. See Christ's

Bride, 148 F.3d at 251 ("The authority's own statement of its intent ... does not resolve the public

forum question."). Thus, the Court must review SEPTA's policies and practices to determine

whether the forum has been closed.

        SEPTA's licensee, Intersection, solicits and places advertisements on SEPTA vehicles.

With the assistance of salespeople and managers at Intersection, advertisements that potentially

violate SEPTA's Policy are brought to Benedetti's attention. Benedetti testified that he has not

rejected many advertisements since the new standards were implemented in 2015. (Trial Tr. at

55:25-56:2.) Of the nearly 2,736 proposed advertisements Intersection has received, SEPTA has

rejected or removed between twelve and fourteen advertisements for noncompliance with the

standards. (Trial Ex. 53, Pl. 's Br. Stip. 49.)

        In practice, SEPTA has accepted a number of advertisements that Benedetti testified it

should not have, including, for example, an advertisement from a union expressing support for the

Democratic National Convention. (Trial Ex. 32; Trial Tr. at 61:4-20.) The fact that SEPTA's

process has missed certain advertisements does not alone demonstrate that SEPTA has created a



                                                  55
public forum. See Ridley, 390 F.3d at 78 ("One or more instances of erratic enforcement of a

policy does not itself defeat the government's intent not to create a public forum."). Moreover,

Benedetti testified that SEPTA employee Dellispriscoli "sees all the ads ... before they go on the

bus[,]" and that only potentially problematic ads are brought to Benedetti's attention. (Trial Tr. at

52:23-25, 54:13-14.)

          This Court concludes that SEPTA's practices and policies have evolved since AFDI such

that SEPTA effectively closed the forum to public speech and debate. It is within SEPTA's power

to close the forum, and it clearly exerts significant control over the advertising review process.

          In finding that SEPTA had failed to create a non-public forum in AFDI, Judge Goldberg

noted that SEPTA "does not have an official policy which prohibits political or public issue

advertisements to those which contain only commercial or uncontroversial speech." 92 F. Supp.

3d. at 326. As explained at length above, SEPTA has revised this policy to restrict these types of

speech.

          Judge Goldberg also noted that SEPTA has "accepted a number of concededly public issue

advertisements." Id. Although SEPTA has rejected few ads since the 2015 Advertising Standards

were adopted, the advertisements that it has accepted and rejected have demonstrated SEPTA's

control over the forum. See supra Parts IV .D, E. This is a far cry from SEPTA' s practice in AFDI,

where they accepted "advertisements on such topics as teacher seniority, fracking and

contraceptive use." 92 F. Supp.3d at 326. Although Benedetti has admittedly accepted certain

advertisements that may have been violative of the policy, we do not find that these few instances

demonstrate an intent on SEPTA's part to maintain a designated public forum. See Ridley, 390

F.3d at 78.




                                                 56
       As discussed above, SEPTA had, until midway through this litigation, permitted

Screenfeed to publish news feed data onto the digital displays on its buses. Before the news feeds

were terminated, SEPTA reviewed the advertisements it published on the digital displays in the

same fashion as it did other advertisements. We do not find that the infotainment systems are

relevant to this analysis. Even if they were, however, we conclude that SEPTA has not created a

public forum by permitting Screenfeed to publish scrolling news headlines on SEPTA buses.

       B. The Standards and Burden Applicable in a Non-Public Forum

       Having decided that SEPTA's advertising space on buses is anon-public forum, the Court

now moves on to analyzing whether SEPTA's restrictions on speech are constitutional in such a

forum. The government may restrict access to a non-public forum "as long as the restrictions are

'reasonable and [are] not an effort to suppress expression merely because public officials oppose

the speaker's view."'     Cornelius, 473 U.S. at 800 (quoting Perry, 460 U.S. at 46).            The

government's restrictions must "articulate some sensible basis for distinguishing what may come

in from what must stay out." Mansky, 138 S.Ct. at 1888. They must also be reasonable in light

of the purpose of the forum and all the surrounding circumstances. Cornelius, 473 U.S. at 809.

Finally, restrictions in a non-public forum must be viewpoint neutral. Id. at 800, 806.

       SEPTA carries the burden of establishing that its restrictions meet this criteria. Regardless

of the type of forum, in the face of a First Amendment challenge where "the Government restricts

speech, the Government bears the burden of proving the constitutionality of its actions." United

States v. Playboy Entm't Grp., Inc., 529 U.S. 803, 816 (2000); see also NAACP v. City of Phila.,

834 F.3d 435, 443-44 (3d Cir. 2016) ("NAACP") (cited by both parties) (concluding that even in

a limited public or non-public forum, the government must still prove that its restrictions on speech

are reasonable in light of the purpose of the forum and all surrounding circumstances).



                                                 57
       C. CIR's Facial Attack on Whether the Challenged Provisions Are Capable of
          Reasoned Application Under Mansky

       As an initial matter, we examine whether the Challenged Provisions are capable of

reasoned application. We do so with reliance on Mansky, 138 S.Ct. 1876, where the Supreme

Court held that a restriction on speech in a non-public forum is unreasonable if it does not

"articulate some sensible basis for distinguishing what may come in from what must stay out." Id.

at 1888. CIR correctly points out that Mansky is not the first case to address First Amendment

challenges to restrictions on speech that "do not meaningfully constrain officials' discretion."

(CIR Post-Trial Br., at 26.) Indeed, the undersigned previously struck down a Pennsylvania statute

against "blasphemy" as violative of the First Amendment in part because it gave state officials

"unbridled discretion" to determine which speech did or did not fall within its proscription. See

Kalman v. Cortes, 723 F. Supp. 2d 766, 803 (E.D. Pa. 2010) (Baylson, J.) (citing City of Lakewood

v. Plain Dealer Publ'g Co., 486 U.S. 750, 763 (1988)). However, this Court focuses its analysis

on Mansky here because it is the most recent and most robust decision on the subject.

       In Mansky, the Supreme Court held that Minnesota's statutory prohibition on any person

wearing a political badge, button, or other form of insignia inside a polling place on Election Day

was not capable of reasoned application and thus violated the First Amendment. In evaluating the

policy, the Supreme Court first held that a polling place is a non-public forum. Id. at 1886. The

Court then determined that Minnesota's restrictions on issue-oriented material and material

promoting a group with recognizable political views were held to be too broad and thus provided

unreasonable discretion to the state's actors. Id. at 1891. Although "precise guidance [has] never

been required," Ward v. Rock Against Racism, 491 U.S. 781, 794 (1989), an "indeterminate

prohibition carries with it 'the opportunity for abuse, especially where it has received a virtually

open-ended interpretation."' Mansky, 138 S.Ct. at 1891 (quoting Bd. of Airport Comm'rs of L.A.

                                                58
v. Jews for Jesus, Inc., 482 U.S. 569, 576 (1987)); see also SMART, 698 F.3d at 893 (explaining

that "unbridled discretion" challenges should be "concerned with the extent of the discretion and

not with decisions made within the bounds of properly vested discretion"). Thus, the government

actor's "discretion must be guided by objective, workable standards." Mansky, 138 S.Ct. at 1891.

                       1. Language That Must be Stricken as Incapable of Reasoned
                          Application

          CIR has presented a facial challenge to the Challenged Provisions on the basis that the

second sentence of Subsection (a) and the entirety of Subsection (b) are incapable of reasoned

application. 24

          The first provision, Subsection (a), prohibits "advertisements that are political in nature or

contain political messages, including advertisements involving political or judicial figures and/or

advertisements involving an issue that is political in nature in that it directly or indirectly implicates

the action, inaction, prospective action or policies of a government entity." (Trial Ex. 22, at

~    II(A)(9)(b)(iv)(a).) Based on the reasoning employed in Mansky, SEPTA's prohibition on

advertisements containing political or judicial figures can be applied in a reasoned manner.

However, the phrase "political in nature," as well as the latter clause of that sentence which

prohibits "advertisements involving an issue that is political in nature in that it directly or indirectly

implicates the action, inaction, prospective action or policies of a government entity," are

significantly less clear. At oral argument on November 1, 2018, SEPTA indicated to the Court

that it would object to this Court requiring it to delete this phrase from its policy. (11/01/18



24
   CIR has not objected to the first sentence of paragraph (a). CIR styles its challenge as, in part,
a "vagueness" challenge. (See CIR Post-Trial Br., at 26) ("[I]t [i]s settled law that restrictions on
speech violate the First Amendment if they are so vague that they do not meaningfully constrain
officials' discretion.")). Because Mansky examines the breath of a policy's standards in order to
conclude that the policy was not "capable of reasoned application," this Court uses similar
language here. Mansky, 138 S.Ct. at 1888-90, 92.
                                                   59
Hearing Tr. at 29:24-30:6.) This Court overrules SEPTA's objection, and in accordance with

Mansky, directs SEPTA to strike these phrases from its policy.

        The second Challenged Provision, Subsection (b) prohibits "[a]dvertisements expressing

or advocating an opinion, position, or viewpoint on matters of public debate about economic,

political, religious, historical or social issues." (Trial Ex. 22,   at~   II(A)(9)(b)(iv)(b).) The Court

finds that "economic, political, religious, historical or social issues" are clear and discreet issues,

but that the phrase "matters of public debate" is overly broad. When asked at oral argument about

this, SEPTA said that it would not object to this Court requiring it to delete the "matters of public

debate" language. (11/01/18 Hearing Tr. at 29:13-17.) CIR, however, did object, arguing that the

proposed revision would not render the policy any more capable of reasoned application. (Id. at

30:14-31:3.) (arguing that if SEPTA removed the phrase "on matters of public debate," the

standard would remain "hopelessly vague and capacious"). The Court likewise overrules these

objections. The phrase "matters of public debate" is simply too broad to pass constitutional muster

under Mansky. Thus, this Court will require SEPTA to strike the phrase from its policy.

        Accordingly, the revised provisions of what is prohibited under SEPTA's policy will read

as follows:

(a) Advertisements promoting or opposing a political party, or promoting or opposing the
    election of any candidate or group of candidates for federal, state, judicial or local
    government offices are prohibited. In addition, advertisements that are political in
    nature or contain political messages, including advertisements involving political or
    judicial figures and/or advertisements involving an issue that is political in nature in
    that it directly or indirectly implicates the action, inaction, prospective action or
    policies of a government entity.

(b) Advertisements expressing or advocating an opinion, position or viewpoint on matters
    of public debate about economic, political, religious, historical or social issues.

       For the foregoing reasons, and in light of Mansky, SEPTA has not met its burden of

justifying the continuation of the entirety of its advertising restrictions. Considering CIR' s facial

                                                  60
attack, the overly broad portions of Subsections (a) and (b) must be stricken to nullify the threat

of unfettered discretion on the part of SEPTA's decisionmakers. The Court's changes still allow

SEPTA to exercise control over its advertising space because the revised provisions make clear

that any ads on "political" issues will be rejected.

       As a result, because SEPTA is required to revise its overly broad language in the

Challenged Provisions, CIR' s other challenges to SEPTA's advertising restrictions-both facial

and as-applied-must fail.

                     2. Meet and Confer Requirement

       In the past, SEPTA has engaged in a deliberative process with certain advertisers whose

proposed advertisements were deemed to violate SEPTA's Advertising Standards. Benedetti

testified that an advertiser called Fusion once submitted a proposed advertisement that violated

SEPTA's Standards. (Trial Tr. at 59:20-60:9.) In response, Intersection and SEPTA "talked

direct[ly] to the folks at Fusion" and then "Fusion agreed to eliminate those concerns that

[Benedetti] had raised." (Id. at 60:5-8.) SEPTA then ran the finalized advertisement. (Id. at 60:9.)

       SEPTA's advertising policy would benefit from a formalized meet-and-confer program

similar to the deliberative process it undertook with Fusion. At oral argument on November 1,

2018, SEPTA agreed to add a formal "meet and confer" program to its Advertising Standards.

(11/01/18 Hearing Tr. at 27:24-28:8.) Thus, in addition to striking the language the Court has

found vulnerable, the Court will also require SEPTA to implement a meet-and-confer program for

proposed advertisements that it deems violative of its Standards. The Court will further require

SEPTA to post notice of the meet-and-confer program, as well as the rest of its advertising

regulations, on its website. Subject to the order accompanying this Memorandum Opinion, the

Court will allow time for SEPTA to draft this addition for SEPTA's website and, after any



                                                  61
comments by CIR, submit it to this Court along with CIR's comments for final consideration and

approval.

        D. CIR's Facial Attack on the Restrictions (as to be Amended)

        CIR also argues that the Challenged Provisions are not reasonable in light of the purpose

of SEPTA's advertising space. In a non-public forum, the government satisfies its burden of proof

by establishing that a restriction on speech is reasonable "in the light of the purpose of the forum

and all the surrounding circumstances." Cornelius, 473 U.S. at 809. While this standard is

subjected to more "exacting review" than rational-basis scrutiny, NAACP, 834 F.3d at 443, "a

finding of strict incompatibility between the nature of the speech or the identity of the speaker and

the functioning of the nonpublic forum is not mandated." Cornelius, 473 U.S. at 808. Indeed, a

governmental restriction on speech "need not be the most reasonable or the only reasonable

limitation" to satisfy constitutional requirements in a non-public forum.            Id.   Rather, the

government's restriction on speech is reasonable if it is consistent with the government's legitimate

interest in "preserv[ing] the property under its control for the use to which it is lawfully dedicated."

Perry, 460 U.S. at 46 (quoting U.S. Postal Serv. v. Council of Greenburgh Civic Ass'ns, 453 U.S.

114, 129-30 (1981)); see also ISKCON, 505 U.S. at 691-92 (O'Connor, J., concurring)

("Although we do not 'requir[e] that ... proof be present to justify the denial of access to a

nonpublic forum on grounds that the proposed use may disrupt the property's intended function,'

we have required some explanation as to why certain speech is inconsistent with the intended use

of the forum." (quoting Perry, 460 U.S. at 52 n.12)).

                     1. NAACP v. City of Philadelphia

       The Third Circuit has discussed this heightened reasonableness test at length in NAACP,

834 F.3d 435. There, the Third Circuit affirmed Judge Rufe's grant of summary judgment in favor



                                                  62
of the NAACP because the City of Philadelphia's ban on noncommercial advertisements at the

Philadelphia Airport was unreasonable and violated the First Amendment.

       The NAACP had submitted an advertisement regarding Philadelphia's high incarceration

rates to be displayed at the airport. Id. at 438. The City rejected the advertisement because of an

informal practice of only accepting advertisements that proposed a commercial transaction. 25 Id.

The NAACP then brought a facial challenge to that policy, arguing that it violated the First

Amendment. Id. In support of its case, the NAACP deposed the airport's Deputy Director of

Aviation and Property Management/Business Development, pursuant to Federal Rule of Civil

Procedure 30(b )( 6). Id. The Third Circuit heavily relied on that deposition testimony in its opinion

affirming summary judgment.

       Before delving into the "reasonableness" of the airport's advertising policy, the Third

Circuit addressed the nature of the advertising forum. In the District Court, Judge Rufe concluded

that the airport's advertising space was a limited or non-public forum. Assuming that conclusion

was correct and applying the burden of proof to the government as this Court does here, the Third

Circuit moved on to examine the constitutional requirements for restrictions on speech in a limited

or non-public forum. Id. at 444.

         The Third Circuit synthesized three Supreme Court opinions-Cornelius, 473 U.S. 788,

United States v. Kokinda, 497 U.S. 720 (1990), and ISKCON (O'Connor, J., concurring)-all

written by Justice O'Connor, to define the City's burden. NAACP, 834 F.3d at 444-45. Using

record evidence or commonsense inferences, the City had to satisfy a two-step test: (1) given that

reasonableness "must be assessed in the light of the purpose of the forum and all the surrounding




25
  After this suit was filed, the City adopted written policy proscribing ads that do not propose a
commercial transaction. Id. at 438.
                                                 63
circumstances," id. at 445 (quoting Cornelius, 473 U.S. at 809), the evidence or inferences must

allow the Court to grasp the purpose to which the City has devoted the forum; and (2) the evidence

or inferences also must provide a way of tying the limitation on speech to the forum's purpose. Id.

at 445.

          The Third Circuit then applied the two-step test, noting throughout its analysis the lack of

record evidence from the City and its deponent in justifying the restrictions. The City claimed that

the advertising space had two purposes: revenue maximization and controversy avoidance. Id. at

448. But because the record contained no legitimate evidence that the ban was related to, or would

further the goals of, revenue maximization or controversy avoidance, and because commonsense

inferences could not be drawn, the Third Circuit found the policy unreasonable in violation of the

First Amendment. Id. at 448. Citing Greer v. Spock, 424 U.S. 828, 836 (1976), the Third Circuit

explained that "although reasonableness review gives [the City] the discretion to preserve a forum

'for the use to which it is lawfully dedicated,' this presupposes that [the City] actually has

dedicated the property to that particular use, and we have no evidence that this occurred here."

NAACP, 834 F.3d at 446. Moreover, "[t]he only possible basis for an inference [was] general

testimony about the Airport." Id. at 447. To the extent the City wished to justify its advertising

restrictions based on its goals for the entire airport, the Third Circuit explained that it must consider

the forum outside the airport's advertising space. Id.

          Notable to this case, the Third Circuit expressly held that Lehman did not help the City's

argument because the City's deponent disclaimed each of the factors relevant to Lehman's

holding-minimizing abuse, avoiding favoritism, not imposing on a captive audience, and

max1m1zmg revenue.         Id. at 448.   The Third Circuit was careful to point out that, while

reasonableness requires a case-by-case inquiry, the interests served by the advertising restrictions



                                                   64
in Lehman-namely the desire not to impose on a captive audience-were not implicated by the

airport's ban. Id. at 448 n.6.

       In his dissent, Judge Hardiman said that the record contained sufficient evidence to find

the City's restrictions were reasonable. Id. at 449-57. Applying a different burden, 26 Judge

Hardiman found that the City's ban on nongovernmental noncommercial speech was reasonable

in light of the express purpose of maintaining the airport as a family-friendly or comfortable

environment. Id. at 453. Judge Hardiman distinguished his position from the Majority by arguing

that the Majority confused the purpose of the forum with the means of achieving that goal. Id. at

453 n.6.   Moreover, Judge Hardiman noted that "many courts that have considered similar

dilemmas have found prohibitions on public transit like the one here reasonable attempts to keep

the peace." Id. at 454 (citing Lehman, 418 U.S. at 304; SMART, 698 F.3d at 892-94; and Children

of the Rosary v. Phoenix, 154 F.3d 972, 975, 979 (9th Cir. 1998)). The dissent also disagreed that

the "existence of media unconstrained by the Policy" in the airport should render the City's

regulation unreasonable. Id. at 454. Judge Hardiman went on to explain that the City's restriction

likewise was not viewpoint discriminatory and said that he would have reversed and entered

summary judgment for the City. Id. at 455-57.

                     2. Transit Authorities Advertisements as a Subset of First Amendment
                        Jurisprudence

       As noted in NAACP, cases addressing restrictions on speech in public transit have made

special considerations for the nature of the "captive" transit audience. See, e.g., Lehman, 418 U.S.



26
  Judge Hardiman explained that a facial challenge to a governmental policy "is the most difficult
challenge to mount successfully," and "affects the burden on [the plaintiff]." Id. at 452 (quoting
United States v. Mitchell, 652 F.3d 387, 405 (3d Cir. 2011) (en bane)). To succeed in such a
challenge, Judge Hardiman explained that a plaintiff must show "the law is unconstitutional in all
of its applications." Id. (quoting Wash. State Grange v. Wash. State Republican Party, 552 U.S.
442, 449 (2008)).
                                                65
at 302; id. at 307-08 (Douglas, J., concurring). Indeed, the reasonableness of a restriction on

speech in a non-public forum must be analyzed in relation to the purpose of the forum and all the

surrounding circumstances. Cornelius, 473 U.S. at 809. The "surrounding circumstances" are

especially important in cases involving advertising on public transportation. It is fundamental that

the inside of a bus is not the same as the inside of a polling place or even an airport, and cases

analyzing restrictions on speech in public transit spaces constitute a distinct subset of First

Amendment jurisprudence that gives transit authorities some leeway over their non-public forums.

Although this Court's analysis is not limited to such cases, this Court finds them particularly

applicable because of their analogous sets of facts. Therefore, a review of such decisions, both

precedential and nonprecedential, is warranted before continuing to apply the law to the facts of

this case.

                     3. The Special Circumstances of a "Captive Audience" on Transit
                        Vehicles

        The plurality opinion in Lehman is the only instance of the Supreme Court addressing

advertising restrictions on public transit vehicles. Under Lehman, which continues to be oft-cited

authority on speech restrictions on buses despite having been decided before the Supreme Court's

articulation of First Amendment forum analysis, a transit authority may limit advertising content

on city buses in part to minimize the risk of imposing upon a "captive audience." 418 U.S. at 304;

id. at 307-08 (Douglas, J., concurring). The advertisement at issue, which had been rejected under

the transit authority's standards, was a campaign advertisement of a candidate for state

representative. Id. at 299. The plurality affirmed the decision of the Ohio Supreme Court that the

prohibition on political advertisements on city buses did not violate the First Amendment, and a

plurality of the Supreme Court affirmed. Id. at 304. The City in charge of the transit system

contended that its policy was adopted to "minimize abuse, the appearance of favoritism, and the


                                                66
risk of imposing on a captive audience." Id. at 304. Even though the City relied on its policy to

prohibit "political and public issue advertising" on its vehicles, it had allowed advertisements from

"churches, and civic and public-service oriented groups." Id. at 300-01.

       Focusing on the nature of the contested forum-the advertising space on a public bus-a

plurality of the Supreme Court held that "a city transit system has discretion to develop and make

reasonable choices concerning the type of advertising that may be displayed in its vehicles." Id.

at 303. This holding was premised, at least in part, on the "captive" nature of a '"streetcar

audience[, which] is there as a matter of necessity, not of choice,"' id. at 302 (quoting Pub. Utils.

Comm'n v. Pollak, 343 U.S. 451, 468 (1952) (Douglas, J., dissenting)), and the fact that the

commercial space on a public bus is "part of the [city's] commercial venture." Lehman, 418 U.S.

at 303. In his concurrence, Justice Douglas further emphasized the rights of captive commuters.

Id. at 307-08 (Douglas, J., concurring). Importantly, Lehman is cited in Mansky with approval.

See Mansky, 138 S.Ct. at 1886.

                     4. SEPT A as a Government Actor

       The parties do not dispute that SEPTA is a government actor for purposes of a First

Amendment challenge, as judges within the Third Circuit have held in previous decisions

analyzing SEPTA's restrictions on speech. See, e.g., Christ's Bride, 148 F.3d at 247 (citation

omitted) ("SEPTA is an 'agency and instrumentality' of the Commonwealth of Pennsylvania....

[T]he parties agree that SEPTA is a state actor, as is its licensee ... and that their actions are

constrained by the First and Fourteenth Amendments."); AFDI, 92 F. Supp. 3d at 323 ("It is

undisputed that SEPTA is a state actor.").

       The Third Circuit has also confirmed SEPTA's governmental status in the face of

constitutional challenges outside of the First Amendment. See, e.g., Ford v. SEPTA, 374 F. App'x



                                                 67
325, 326 (3d Cir. 2010) (noting, in a race discrimination suit, that the Third Circuit "ha[s]

previously found that SEPTA is a state actor"); Dykes v. SEPTA, 68 F.3d 1564, 1567 (3d Cir.

1995) (analyzing Fourth and Fourteenth Amendment challenges brought against SEPTA as if

SEPTA were a government actor). 27

       Moreover, the Supreme Court and courts in other circuits have determined that transit

authorities generally qualify as government actors in the context of First Amendment claims. See,

~.Lebron     v. Nat'l R.R. Passenger Corp., 513 U.S. 374, 400 (1995) (holding that Amtrak is a

government actor for First Amendment purposes because when "the Government creates a

corporation by special law, for the furtherance of governmental objectives, and retains for itself

permanent authority to appoint a majority of the directors of that corporation, the corporation is

part of the Government for purposes of the First Amendment"); Archdiocese v. WMATA, 897

F.3d at 324-31 (treating the WMATA, which was created by compact between Maryland,

Virginia, and the District of Columbia and was governed by a Board of Directors, as a government

actor for First Amendment purposes); MBTA, 781 F .3d 571 (defining the MBTA as a government

entity for purposes of a First Amendment analysis); Ne. Pa. Freethought Soc'y, 327 F. Supp. 3d at

777-85 (analyzing the County of Lackawanna Transit System's advertising policies as government

regulations in the face of a First Amendment challenge).

       The Court is therefore satisfied that SEPTA is a government actor for purposes of this First

Amendment challenge. Still, this Court recognizes that SEPTA is, in fact, a business that has

"bottom line" concerns, which include passenger comfort, driver safety, and creating an




27
   While SEPTA qualifies as a government actor for certain constitutional analyses, the Third
Circuit has specifically held that the protections of Eleventh Amendment immunity do not extend
to SEPTA. See Cooper v. SEPTA, 548 F.3d 296 (3d Cir. 2008); Bolden v. SEPTA, 953 F.2d 807,
832 (3d Cir. 1991) (en bane).
                                               68
environment where the public will want to use SEPTA vehicles as a means of transportation, rather

than indoctrination.

                        5. Decisions on Transit Authorities' Speech Regulations in the Third
                           Circuit

          Courts in the Third Circuit have previously issued opinions in four cases involving First

Amendment challenges to advertising restrictions on public transit. Two of these decisions-

Christ's Bride, 148 F.3d 242, and AFDI, 92 F. Supp. 3d 314-involved challenges to SEPTA's

advertising restrictions. 28 See supra Part V.A.1 for a robust discussion of these two cases. Two

others-Pittsburgh League, 653 F.3d 290, and Ne. Pa. Freethought Soc'y, 327 F. Supp. 3d 767-

involved similar challenges to other transit authorities' policies.

          As addressed supra in Part V.A.l., the only two cases that have specifically addressed

challenges to SEPTA's advertising policies have both found SEPTA's advertising space to be a

designated public forum. See Christ's Bride, 148 F.3d at 252; AFDI, 92 F. Supp. 3d at 326.

          Not all opinions in this Circuit have found a transit authority's advertising space to be a

designated public forum such that strict scrutiny applies to any restrictions on speech. A recent

decision by Judge Mannion in the Middle District of Pennsylvania found the advertising space on

the County of Lackawanna Transit System ("COL TS") buses to be a limited forum.              Ne. Pa.

Freethought Soc'y, 327 F. Supp. 3d. at 778. 29 Relying on Lehman, and after a hearing and an

assessment of COLTS's stated intent, policy, and practices, Judge Mannion held that COLTS's

advertising space was a limited public forum. Id. at 778-81. Judge Mannion gave weight to the

existence of the policy, stating that "if COL TS requires potential advertisers to obtain permission,



28
     See supra Part V.A.I. for a robust discussion of these cases.
29
  As indicated above, this decision is currently on appeal to the Third Circuit. See supra Part
V.A.I.
                                                   69
under pre-established guidelines that impose speaker-based or subject-matter limitations, it will

generally be found that COLTS intended to create a limited, rather than designated, public forum."

Id. at 778.

        Ultimately, Judge Mannion upheld COLTS's restriction on advertisements that were

"political or religious in nature" because it was reasonable and tied to the purpose of the forum,

and because it was viewpoint neutral. Id. at 782-84. In so concluding, Judge Mannion rejected

the plaintiffs arguments that the restriction was unconstitutionally vague and that the restriction

was viewpoint discriminatory because it favored non-religious/non-atheist speakers over

religious/atheist speakers. Id. at 783-84. Judge Mannion explained that a restriction on all speech

related to religion is a content, not viewpoint, based restriction. Id.

        Where a court finds a speech restriction to be viewpoint-discriminatory, however, it is

unconstitutional regardless of whether the transit authority's advertising space is a public or non-

public forum. In Pittsburgh League, the Third Circuit held that the Defendant Port Authority's

rejection of a bus advertisement educating former prisoners of their right to vote resulted from an

improper exercise of viewpoint discrimination.         The Third Circuit expressly refrained from

undertaking a forum analysis because it found sufficient evidence for viewpoint discrimination.

653 F.3d at 296. The Port Authority argued that the contested message violated its prohibitions

on political and noncommercial advertising. Id. However, the Third Circuit held that the basis for

rejection on "political" grounds was a post hoc rationalization and otherwise inapplicable to the

advertisement, which did not call on citizens to vote for a specific candidate or publicly support a

certain cause. Id. The Court likewise dismissed the Port Authority's "noncommercial" reasoning

because the record showed that various community groups were previously allowed to post similar

advertisements on the buses. Id. at 297-98.



                                                  70
                     6. Decisions on Transit Authorities' Speech Regulations Outside of the
                        Third Circuit

       Other circuit courts have likewise addressed transit-agency policies limiting access to

advertising spaces within their buses, subways, etc. These cases have consistently held that public

transit advertising speech is a non-public forum and that restrictions on speech are reasonable.

       Most recently, in Archdiocese v. WMATA, the D.C. Circuit addressed the WMATA's

rejection of a proposal from the Archdiocese of Washington to place religious Christmas

advertisements on the exterior of WMATA buses because it violated a prohibition on religious

advertising. The D.C. Circuit held that the advertising space on the WMATA buses was a non-

public forum, citing Lehman and Cornelius. 897 F.3d at 322-24. The D.C. Circuit concluded that

the advertisement was not viewpoint discriminatory, and that it was reasonable in light of the

forum, and affirmed the district court's denial of a preliminary injunction. Id. at 322-32.

       In addition to Judge Goldberg's decision in AFDI v. SEPTA, the Sixth Circuit has also

addressed a transit agency's rejection of a proposed advertisement from the organization AFDI.

See SMART, 698 F.3d 885. In SMART, AFDI attempted to place an ad stating "Fatwa on your

head? Is your family or community threatening you? Leaving Islam? Got Questions? Get Answers!

Refugefromlslam.com," but it was rejected by the transit agency under its prohibitions on

advertisements that are "political" and are "clearly defamatory or likely to hold up to scorn or

ridicule any person or group of persons." Id. at 888-89. The Sixth Circuit held that the advertising

space was a non-public forum, and that the restrictions were reasonable. Id. at 890-94. The court

additionally held that "[b ]ased on recent court cases, legislative actions, and other political

speeches, it was reasonable for SMART to conclude that the content of AFDI's advertisement-

the purported threat of violence against nonconforming Muslims in America-is, in America




                                                71
today, decidedly political." Id. at 894. Accordingly, the Circuit Court reversed the District Court's

grant of a preliminary injunction. Id. at 895.

       Similarly, in Ridley, the First Circuit addressed a consolidated appeal involving two

decisions by the Boston public transit agency-one rejecting advertisements about marijuana laws

and the other rejecting advertisements from a church. 390 F.3d at 77.                 The marijuana

advertisements were rejected because they promoted the use of marijuana and were "reform" ads

intended to legalize marijuana, putting them "in conflict with the MBTA's policies on drugs and

alcohol." Id. at 73. The church advertisements were at first accepted, but later rejected after the

church revised their language in a way that the transit agency deemed contrary to its prohibition

on advertisements denigrating particular religious groups. Id. at 75.

       Although the First Circuit did not specifically find that the relevant forum, the advertising

space, was a limited or non-public forum, the Court did hold that it was "neither a traditional nor

a designated public forum" and evaluated the restrictions for reasonableness in light of the forum

and viewpoint neutrality consistent with Cornelius. Id. at 82. Further, the First Circuit held that

the regulations were facially valid, but that the transit agency's rejection of the marijuana

advertisements was unconstitutionally discriminatory based on viewpoint. Id. at 86-90, 93-96.

                     7. SEPTA's Restrictions (as to be Amended) Are Reasonable in Light
                        of the Purpose of the Forum

       Having considered NAACP and the vast body of jurisprudence, both precedential and not,

discussing transit authorities' abilities to restrict access to advertising space, the Court finds that

CIR' s facial attack is valid as to the portions of the existing language that we are striking, for the

reasons discussed supra Part VII.C. However, with the stricken language removed, the Court finds

that the Challenged Provisions are now facially valid, reasonable, and constitutional.




                                                  72
       Applying the two-step test enunciated in NAACP, this Court first finds that SEPTA has

shown through record evidence that the purpose of its advertising space is to "raise revenue

independent of the fare box and taxpayer subsidies and to do so in a manner that provides for the

safety, efficiency and comfort of [its] passengers." (Benedetti Dep. at 17:5-10; Trial Tr. at 48:23-

49:8 (testifying that SEPTA considers the importance of advertising revenue as it is balanced

against customer experience).) In addition to Benedetti's express statements on the subject, this

purpose is evident from SEPTA's efforts to close its advertising forum following Judge Goldberg's

AFDI decision. At trial, Benedetti explained that while SEPTA considers the advertising space to

be a source ofrevenue, "not at the expense of happy customers and safe customers." (Trial Tr. at

49:4-8.) Although on cross-examination, Benedetti stated that SEPTA runs advertisements "for

revenue reasons," he qualified that by expressing a goal of not "decreas[ing] the value that

[SEPTA] bring[s] to the customers in moving them from one place to another," (id. 68:16-18, and

of not "detract[ing] from [SEPTA's] core mission of moving them around safely." (Id. at 67:25,

68:16-18, 69:2-3; see also id. at 69: 8-11 (stating on cross-examination that SEPTA was

"balancing [its] revenue-generating goals for the ad space against the customer experience").) On

this basis, and considering SEPTA's very serious post-AFDI experience, as discussed in this

Memorandum, the Court finds sufficient evidence to ascertain that SEPTA has dedicated the




                                                73
advertising space in its buses to revenue generation within important considerations of a safe,

efficient, and comfortable customer experience. 30

         Turning to the second step of the NAACP test, this Court finds that SEPTA has sufficiently

shown that the Challenged Provisions (as to be amended) are tied to the purpose of the advertising

space.    See NAACP, 834 F.3d at 445.         The record here does not suffer from the same

insufficiencies that the Third Circuit focused on in NAACP.         Rather, Benedetti specifically

testified that the Standards were adopted largely due to "public outcry" about a problematic

advertisement31 that ran on its buses in 2014. (Trial Tr. at 46:25.) The advertisement caused

"concern" among SEPTA's employees and customers, resulted in vandalism on buses, and

required SEPTA to rearrange bus operators' schedules after certain drivers objected to operating

buses that displayed the advertisement. (Id. at 47:6-9, 47:18-20, 48:6-11.) That situation clearly

disrupted SEPTA's ability to provide a safe, comfortable and efficient customer experience, to say

nothing of the commonsense inferences that can be drawn from how vandalism, plus customer and

employee unrest, could affect SEPTA's ability to attract passengers, advertising revenues, farebox

revenues, and overall operating expenditures.        After the experience, SEPTA adopted the




30
   The Court is satisfied that this is a legitimate goal of SEPTA' s advertising program, especially
considering that the Lehman plurality upheld similar goals of "minimize[ing] chances of abuse,
the appearance of favoritism, and the risk of imposing upon a captive audience." 418 U.S. at 304.
Even ifthe Court were to find-and the Court does not-that SEPTA's purpose, as expressed in
the record and above, implicates SEPTA's goals for the operation of its public buses overall, see
NAACP, 834 F.3d at 447, this Court's reasonableness analysis remains unchanged. There is no
evidence in the record, nor can this Court draw any commonsense inferences, that SEPTA allows
disruptive speech to go unregulated in the spaces it controls inside its buses.
31
  That advertisement stated, in relevant part, "Islamic Jew-Hatred: It's in the Quran. Two Thirds
of All U.S. Aid Goes to Islamic Countries. Stop the Hate. End All Aid to Islamic Countries."
AFDI, 92 F. Supp. 3d at 320. "The advertisement also contain[ ed] a picture of Adolf Hitler
meeting with Haj Amin al-Husseini, with the caption, 'Adolf Hitler and his staunch ally, the leader
of the Muslim world, Haj Amin al-Husseini."' Id. (citation omitted).
                                                74
Challenged Provisions with advice from counsel and by reference to Judge Goldberg's decision in

AFDI, 92 F. Supp. 3d 314, as well as by reference to standards implemented by other transit

authorities. (Trial Tr. at 45:10-15, 46:9-16.) SEPTA drafted the Standards so as to close the

forum and add "prohibitions on political ads and ads that sought to seek government action of

some sort and ads that were matters of public debate." (Id. at 46: 19-22.) 32

       The Challenged Provisions (as to be amended) are thus not only related to the goal of

revenue generation balanced along with the customer experience, but they were also implemented

for the express purpose ofremedying a former policy that put that goal in jeopardy. (See Trial Tr.

at 48: 14-21 (acknowledging that the advertising restrictions were amended "to avoid a recurrence

of those kinds of episodes").) The First Amendment reasonableness inquiry does not require that

SEPTA's restrictions be "the most reasonable or the only reasonable limitation." Cornelius, 473

U.S. at 808. SEPTA's experience with the AFDI advertisement, as shown through record evidence

and, to a lesser extent, commonsense inferences, provides more than enough justification to tie

SEPTA's implementation of the Challenged Provisions to the lawful purpose of its advertising

forum. In light of the "captive" nature of passengers on a public bus and the narrow body of First

Amendment jurisprudence specific to transit authorities, the Court finds SEPTA's Challenged

Provisions, as to be amended, reasonable.

       E. Content-Based, Viewpoint Neutral Restrictions of Advertisements in Transit
          Vehicles Do Not Offend the First Amendment

       The parties do not dispute that the Challenged Provisions are content-based. The Court

must determine whether these content-based restrictions are viewpoint discriminatory on their


32
   Although the Court has stricken certain language for being incapable of reasoned application,
see supra Part VII.C, the Court concludes that the remaining language in the Challenged Provisions
is tied to SEPTA's purpose of maintaining its advertising space for revenue generation as balanced
against customer safety, comfort, and efficiency.
                                                75
face, or as applied by SEPTA in rejecting CIR's ad. Based on the foregoing discussion, the Court

concludes that SEPTA's Challenged Provisions are not viewpoint discriminatory on their face, and

that SEPTA did not engage in viewpoint discrimination in rejecting CIR's ad.

        Content-based restrictions on speech are constitutional so long as they are reasonable in

light of the purpose of the forum and are viewpoint neutral. See NAACP, 834 F.3d 441 ("Content-

based restrictions are valid as long as they are reasonable and viewpoint neutral."); see also

Cornelius, 4 73 U.S. at 806 (1985) ("[T]he government violates the First Amendment when it

denies access to a speaker solely to suppress the point of view he espouses on an otherwise

includible subject.").

        A restriction is content-based "if a law applies to particular speech because of the topic

discussed or the idea or message expressed." Reed v. Town of Gilbert, Ariz., 135 S.Ct. 2218, 2227

(2015). 33 Accordingly, "a speech regulation targeted at specific subject matter is content based

even if it does not discriminate among viewpoints within that subject matter." Id. at 2230. "For

example, a law banning the use of sound trucks for political speech ... would be a content-based

regulation, even if it imposed no limits on the political viewpoints that could be expressed." Id.

(citing Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 428 (1993)); see also Ne. Pa.

Freethought Soc'y, 327 F. Supp. 3d at 783-84 (finding that a transit authority's advertising policy,

which restricted "all speech related to religion," "[wa] s a content, not viewpoint, based

restriction.").




33
  This Court notes that Reed clarified the scope of content-based restrictions and the strict scrutiny
that applies to such restrictions in a public forum. 135 S.Ct. at 2227. The Court further notes that
the Third Circuit has applied that clarification in a previous case before the undersigned. See Free
Speech Coal., Inc. v. Att'y Gen. U.S., 825 F.3d 149, 160 (3d Cir. 2016). Because the Court has
determined that strict scrutiny is not the appropriate test in SEPTA's non-public forum, the Court
does not find these cases applicable here.
                                                 76
       Content-based restrictions must be viewpoint neutral even in a non-public forum, as is the

case here. See Pittsburgh League, 653 F.3d at 296 ("Viewpoint discrimination is anathema to free

expression and is impermissible in both public and nonpublic fora" (citing R.A.V. v. City of St.

Paul, 505 U.S. 377, 382 (1992))); see also Cornelius, 473 U.S. at 811 ("The existence ofreasonable

grounds for limiting access to a nonpublic forum ... will not save a regulation that is in reality a

facade for viewpoint-based discrimination.").

       A content-based restriction is viewpoint discriminatory, or not viewpoint neutral, when the

government "targets ... particular views taken by speakers on a subject." Pittsburgh League, 653

F.3d at 296 (quoting Rosenberger, 515 U.S. at 829). In other words, although the government may

restrict speech to a particular subject matter, "[t]he First Amendment forbids the government to

regulate speech in ways that favor some viewpoints or ideas at the expense of others." Matal v.

Tam, 137 S.Ct. 1744, 1757 (2017) (quoting Lamb's Chapel v. Ctr. Moriches Union Free School

Dist., 508 U.S. 384, 394 (1993)). In all forums, including non-public forums, the protections of

the First Amendment apply. NAACP, 834 F.3d at 443.

       Content-based restrictions are distinct from viewpoint-based restrictions, which are

impermissible in any forum.     See Rosenberger, 515 U.S. at 829-30 ("[W]e have observed a

distinction between, on the one hand, content discrimination, which may be permissible if it

preserves the purposes of that limited forum, and, on the other hand, viewpoint discrimination,

which is presumed impermissible when directed against speech otherwise within the forum's

limitations."); AFDI, 92 F. Supp. 3d at 324, 328 (distinguishing between content-based and

viewpoint-based restrictions and concluding that "regardless of the forum's classification,

viewpoint based restrictions are unconstitutional"). The level of scrutiny applicable to content-

based restrictions depends on the forum. Content-based restrictions in a traditional or designated



                                                77
public forum are presumptively invalid and are subject to strict scrutiny. Id. at 328. However, in

a non-public forum, as is the case here, content-based restrictions are permissible "so long as the

distinctions drawn are reasonable in light of the purpose served by the forum and are viewpoint

neutral." Cornelius, 473 U.S. at 806. The government bears the burden of demonstrating that the

distinctions drawn in a content-based regulation are viewpoint neutral and reasonable in light of

the purpose of the forum. See Id. 34

          As the Court has concluded that the advertising space on SEPTA buses is a non-public

forum, the Challenged Provisions are constitutional if the restrictions are reasonable in light of the

purpose of the forum and are applied in a viewpoint neutral manner. The Court addresses CIR's

arguments that the Challenged Provisions are viewpoint discriminatory on their face and as applied

in tum.

                      1. SEPTA's Restrictions (as to be Amended) Are Viewpoint Neutral on
                         Their Face

          CIR contends that the Challenged Provisions, even as to be amended, are viewpoint

discriminatory on their face. (See 11/01118 Hearing Tr. at 10:11-12.)       CIR's arguments do not

account for the Court's determination, as discussed above, that parts of the Challenged provisions

violate Mansky and must be amended. See supra Part V.C. l.

          SEPTA contends that the Challenged Provisions are viewpoint neutral, arguing that even

if its regulations "incidentally prevent[] certain viewpoints from being heard in the course of

suppressing certain general topics of speech," they are not unconstitutional because it is not

"[SEPTA's] intent to intervene in a way that prefers one particular viewpoint in speech over other



34
   The Court notes, as discussed supra Part VIl.B, that SEPTA bears the burden of proving the
constitutionality of the Challenged Provisions both on their face and as applied regardless of the
forum. See Playboy Entm't Grp., 529 U.S. at 806 ("When the Government restricts speech, the
Government bears the burden of proving the constitutionality of its actions.").

                                                 78
perspectives on the same topic." (SEPTA Post-Trial Br. at 35) (quoting MBTA, 781 F.3d at 587.)

       SEPTA has shown that the Challenged Provisions do not prohibit ads taking a position on

"matters of public debate" because of the viewpoint expressed. Rather, SEPTA restricts all

"political" ads as well as ads expressing any viewpoint on "economic, political, religious,

historical, or social issues." Just as in Northeastern Pennsylvania Freethought Society, where

Judge Mannion found that a transit system ad policy that restricted all speech related to religion

was a viewpoint-neutral, content-based restriction, SEPTA's policies are similarly content-based

and viewpoint neutral. See Ne. Pa. Freethought Soc'y, 327 F. Supp. 3d at 783 (citing Rosenberger,

515 U.S. at 829-30).

       Further, with respect to CIR's contention that "matters of public debate" is akin to

"controversy," the Third Circuit has stated that the Government, "under the right circumstances,"

may "dedicate a limited public or nonpublic forum to controversy avoidance." NAACP, 834 F.3d

at 446. In the transit context, the Supreme Court has concluded that a ban on political ads is

permissible if it is a "managerial decision" aimed at increasing revenue by limiting ad space "to

innocuous and less controversial commercial and service oriented advertising." Lehman, 418 U.S.

at 304. The fact that the Challenged Provisions, by rejecting ads that are "political" or express or

advocate an "opinion, position, or viewpoint on economic, religious, historical, or social issues,"

inevitably exclude arguably more controversial ads, does not mean that SEPTA seeks to avoid

controversy. Further, as the Court has stricken language from Subsection (a) and the phrase

"matters of public debate" from Subsection (b ), the Court need not address whether the Challenged

Provisions, in their original form, improperly prohibited controversial speech. Even if SEPTA

sought to avoid controversy by enforcing the Challenged Provisions in the past, that fact is not

determinative.



                                                79
                        2. SEPTA's Restrictions are Viewpoint Neutral as Applied

        The only challenges CIR brings against the Challenged Provisions as applied pertain to

viewpoint discrimination. CIR contends that SEPTA has applied the Challenged Provisions in a

viewpoint discriminatory manner in two ways: (1) SEPTA has applied subpart (a) to prohibit ads

seeking to change government programs/policies, while permitting ads promoting government

programs/policies; and (2) SEPTA approved ads from "equal housing lender" banks, but rejected

CIR's ad on the same topic of "discriminatory lending" because of the ad's viewpoint. (CIR Post-

Trial Br., at 35-36.)

        In response, SEPTA contends that it did not view the bank ads as addressing the same

subject matter as CIR's proposed ad. (SEPTA Post-Trial Br., at 35.) Rather, SEPTA avers that

the proposed bank ads "appeared only to serve the promotional objective of generating business

from persons who read the ad." (Id.) According to SEPTA, it was reasonable for SEPTA to

conclude that ads from "equal housing lender" banks did not pertain to discriminatory lending

because the ads did not acknowledge a debate or present data on discriminatory lending, and they

did not address the disposition of loan applications by race, neighborhood, or otherwise. (Id. at

35-36.) SEPTA further distinguishes these bank ads from CIR's proposed ad by contending that

the bank ads "look forward, not back. The ads are designed to foster future borrowing; they do

not address past lending practices." (Mt at 36.)

        The Court agrees with SEPTA and concludes that SEPTA did not apply the Challenged

Provisions in a viewpoint discriminatory manner. SEPTA reasonably viewed CIR's ad as falling

within the prohibition against ads expressing a viewpoint about economic, political, religious,

historical or social issues.   Further, SEPTA has shown that it does not reject certain "political"

ads or ads taking a position on "matters of public debate" because of the viewpoints expressed.



                                                   80
        The Court concludes that SEPTA did not reject CIR's ad because of its viewpoint, but

because it fell into one of the content categories that SEPTA determined it would not accept-

either political, economic, or social-or all of them. In other words, SEPTA has demonstrated

that it rejected CIR's ad because it was related to an impermissible topic.

                              a. SEPT A's Acceptance of Public-Service Advertisements

        CIR contends that SEPTA has accepted several ads from governmental entities that are

also "political in nature" and "involv[e] an issue that ... directly or indirectly implicates the action,

inaction, prospective action or policies of a government entity," and that SEPTA rejected CIR's

ad because of its "political" viewpoint. (CIR Post-Trial Br., at 15-16.) The "public service" ads

that SEPTA accepted have been submitted in this case by CIR or SEPTA include the following

exhibits:

        Trial Ex. 43: Center for Disease Control ad stating, "Help him fight measles with
        the most powerful defense. Vaccines."

        Trial Ex. 44: City of Philadelphia ad stating, "Your landlord must ensure your
        home is safe. . . . If your landlord has not given you lead paint safety information,
        Call 311 or Visit Phila.Gov/LeadHealthyHomes."

       Trial Ex. 45: Philadelphia Department of Labor ad stating, "Employee or
       Contractor. Knowing the difference benefits you[,]" and promoting a government
       website informing the public about their legal rights.

       Trial Ex. 46: Montgomery County Health Department ad stating, "Employers must
       provide a reasonable break time for an employee to express breast milk for her
       nursing child for one year after the child's birth, as well as a private place to do
       so[,]" and directing viewers to visit a government website for more information.

       Trial Ex. 47: Commonwealth of Pennsylvania ad stating, "Wanted by law
       enforcement? Tired of running? Surrender & see favorable considerations. SAFE
       RETURN."

       Trial Ex. 49: City of Philadelphia ad including the City's "bold goal of becoming
       a 90% zero waste AND litter-free City by 2035[,]" and stating that "[t]he vision for
       a zero waste and litter-free City starts with one" and "it starts with you."

                                                   81
       Trial Ex. 50: City of Philadelphia Department of Public Health ad stating, "Saving
       a Life Can Be this Easy," "Carry Naloxone (Narcan)," and "Prevent Opioid
       Overdose."

       Trial Ex. 51: Philadelphia FIGHT Community Health Center ads stating, "Have
       you or someone you know been impacted by mass incarceration? Find out how to
       fight for your rights, and for the rights of your family, friends and community
       members." The ads depict wrists in handcuffs behind bars, a heart behind bars, and
       two people speaking on a telephone in a prison visitation room.

       Trial Ex. 58: Philadelphia Department of Health ad stating, "Same Room.
       Different Beds. Better Rest for All[,]" and directing viewers to a website,
       "SafeSleepPhilly .org."

       The Court disagrees that these ads are analogous to CIR's ad.           SEPTA reasonably

concluded CIR's ad, by suggesting that lending practices are discriminatory in violation of the law,

was content about one of the issues that SEPTA has prohibited. Unlike CIR' s ad, which promotes

CIR's research and informs viewers that the banks that issued their home mortgages may be

charging some borrowers more interest than others, because of race, the comparator ads are public

service ads that merely inform views of their rights, the services available to them, or the City's

objectives. This is true even of the FIGHT ads, which CIR highlights. (See Mot. for Prelim. Inj.,

at 29; CIR Post-Trial Br., at 15.) The FIGHT ads inform viewers of their rights with respect to so-

called "mass-incarceration." SEPTA is entitled to discretion in such borderline cases.          See

SMART, 698 F.3d at 893 (holding that a transit authority's advertising policy that prohibited

"[p]olitical or political campaign advertising" was viewpoint neutral, and noting that "merely

because it is sometimes unclear whether an ad is political does not mean the distinction cannot be

drawn in the case of a nonpublic forum. The holding in Lehman demands that fine lines be drawn.

Otherwise, as a practical matter, a nonpublic forum could never categorically exclude political

speech.").

       This Court's conclusion is consistent with Lehman, where a plurality of the Supreme Court


                                                82
upheld an advertising policy that permitted ads from public-service oriented groups and prohibited

political advertising. 418 U.S. at 304. Though Lehman did not expressly address viewpoint

discrimination, the Supreme Court did conclude that "the managerial decision" to limit ad space

"to innocuous and less commercial and service oriented advertising does not rise to the dignity of

a First Amendment violation." Id. Just as in Lehman, where the Supreme Court held that it was

constitutional for a city transit system to prohibit political ads and permit public-service ads, this

Court concludes that SEPTA's rejection of CIR's ad and accepting the public-service ads was

constitutional.

        CIR also contends that the public service ads above reflect a viewpoint on a matter of public

debate in violation of Subsection (b) such that SEPTA' s acceptance of these ads and rejection of

CIR's ad amounts to viewpoint discrimination. (CIR Post-Trial Br., at 16.) However, the Court

finds that these ads are similarly distinguishable from CIR's ad under Subsection (b). Though

these ads may address "matters of public debate," unlike CIR's ad, they do not "express[] or

advocat[e] an opinion, position, or viewpoint on matters of public debate."           See ACLU v.

WMATA, 303 F. Supp. 3d 11, 26-27 (D.D.C. 2018) (concluding that a transit authority's removal

of ads promoting a political book because they violated a policy banning ads "intended to influence

members of the public regarding issues on which there are varying opinions" or "intended to

influence public policy" was not viewpoint discrimination, and noting that "[t]he fact that the

content of an advertisement touches on matters of public prominence does not establish that the

advertisement is intended to persuade or influence members of the public regarding those

matters").




                                                 83
                              b. SEPT A's Acceptance of Bank Advertisements is Not
                                 Accepting Viewpoint Advertisements and SEPT A's Rejection
                                 of CIR's Advertisements was Reasonable


          The Court concludes that SEPTA has shown that it did not reject CIR's ad and accept the

bank ads based on the viewpoints the ads expressed on discriminatory lending. SEPT A has shown

that it reasonably rejected CIR's ad under Subsection (b) because of the viewpoint it expressed on

a prohibited topic. Therefore, SEPTA did not violate the First Amendment by rejecting CIR's ad.

          CIR contends that because each bank ad 35 identified the bank as an "Equal Opportunity

Lender" or "Equal Housing Lender," they expressed a viewpoint on discriminatory lending. (See

CIR Post-Trial Br., at 18-19.) However, the banks ads that CIR cites were required by law to

indicate by a logotype that the banks were equal opportunity lenders or equal housing lenders. The

Code of Federal Regulations governing Nondiscriminatory Advertising, 12 C.F.R. § 338.3(a)

(2005), requires banks to include in their ads a "logotype" to this effect. 36

          Although CIR does not dispute that its ad reflects a viewpoint on discriminatory lending,

the Court concludes that the bank ads do not. Just because the bank ads, as required by law, contain

a logotype that the banks are equal opportunity lenders, and depict both Caucasian and non-

Caucasian customers, does not mean that the ads are expressing a viewpoint on discriminatory

lending practices. Accordingly, although CIR's ad reflects a viewpoint on discriminatory lending,

SEPTA's acceptance of the bank ads and rejection of CIR's ad do not amount to contradicting

decisions. The bank ads did not advocate any viewpoint on discriminatory lending.

          Neither party, nor the Court, has identified any Third Circuit or Supreme Court opinions



35
  The Court refers to the description of the bank ads set forth earlier in this Opinion. See supra
Part VII.E.2.a.
36
     See supra note 20.
                                                  84
holding that an advertiser states a "viewpoint" on a topic, such as discriminatory lending, by

indicating in the ad, as required by law, that it complies with the law. However, other courts have

distinguished ads that promote goods or services, like the bank ads, from ads like CIR's, which

"focus on convincing the reader to take sides in a[] moral or public debate." See ACLU v.

WMATA, 303 F. Supp. 3d at 26 (distinguishing ads promoting the availability of goods or services

advertised from Milo Yiannopoulous ads promoting a political book, which violated transit

authority prohibition on ads "intended to influence members of the public regarding issues on

which there are varying opinions" or "intended to influence public policy").

       The Court finds that SEPTA's bank ads are, as is obvious from their language, designed to

secure loan business from a number of banks that do business in the Philadelphia area. No party

introduced any direct evidence from a representative of any of these banks, but the Court can make

certain inferences and findings from the content of the ads, other testimony introduced in the trial

record as to SEPTA's practices with regard to ads, and the type of advertisers who advertise on

the interior of SEPTA buses. These bank ads are commercial-they were placed by business

entities, the banks, to promote their lending businesses. They do not state any viewpoint on any

matter pertaining to politics or economics or social issues.         Each bank ad is simply a

straightforward invitation to SEPTA bus passengers to inquire about the bank's loan rates in the

hope that a passenger will use that bank to provide the mortgages which most people need to

purchase a home.

       Philadelphia is one of the largest cities in the United States and is blessed with many

hardworking, law abiding families who contribute to the economic welfare of the entire city and

related areas. Many of them are interested in buying a home and can afford to do so. Philadelphia

has a strong middle class, with a large percentage of homeowners, who live in many



                                                85
demographically diverse neighborhoods. There are many more racially diverse neighborhoods in

Philadelphia at the present time than in the prior fifty to sixty years, and this is a trend that is

continuing. 37

        Many people ride buses to work, for school, social life, or sports events. For some, a bus

is the most convenient. There is nothing in the record to detract from the concept that although a

bus passenger is voluntarily riding on a bus, it may realistically be their only way of getting to a

particular place, whether it is work, education, sporting events, etc. Banks have concluded, by

advertising on SEPTA, that SEPTA passengers are overall a good loan risk, and by these ads the

banks are soliciting their business. SEPTA has reasonably concluded the bank ads do not contain

content which SEPTA prohibited in subparagraph (b).

        The Court cannot criticize SEPTA's business policy of accepting ads from banks that

promote bank services. The Court therefore will not force on SEPTA the additional "cost" of

requiring it to take ads from CIR which attack lending practices of banks as racially discriminatory.

By accepting these bank ads, SEPTA has not "opened the door" to an ad that undisputedly

expresses a viewpoint on discriminatory lending, such as the ad proposed by CIR. SEPTA has not



37
   The city of Philadelphia has experienced an increase in home sales, and homeownership rates
for the Philadelphia metropolitan region are stable with approximately 65% of residents occupying
a home they own. A map published by the Urban Institute shows that Philadelphia has a higher
rate of black homeownership than other parts of the country. See Mapping Philly's black
homeownership gap, PLANPHILLY WHYY (March 6, 2018) http://planphilly.com/articles/
2018/03/06/mapping-philly-s-black-homeownership-gap. This information may explain, in part,
the reason for local banks advertising their mortgage lending services to SEPTA riders, who we
can logically assume are a fair cross section of the city's racially diverse population. See
Philadelphia 2018: The State of the City, PEW CHARITABLE TRUSTS at https://www.pewtrusts.org/-
/media/assets/2018/04/philly_sotc_2018.pdf (last visited November 26, 2018); see also Housing
Vacancies and Homeownership (CPS/HVS) Annual Statistics: 2017 (Including Historical Data
by      State     and     MSA)     (Table      16),    UNITED     STATES     CENSUS       BUREAU
https://www.census.gov/housing/hvs/data/annl ?ind.html (last visited November 26, 2018). It is,
of course, true that some of the SEPTA buses in which the ads appear serve suburban areas which
are not as racially diverse.
                                                 86
endorsed or permitted a forum to address discriminatory lending by accepting the bank ads. Racial

discrimination in lending by banks subject to federal or state law is illegal and abhorrent. However,

there is no evidence supporting CIR's contention that SEPTA must consider these bank ads as

expressing a viewpoint on discriminatory lending such that SEPTA's acceptance of these ads

required SEPTA to also accept the proposed CIR ad. If CIR's argument were valid, SEPTA's

acceptance of ads from frequent commercial advertisers such as educational institutions and social

service agencies, which regularly appear on SEPTA buses, would require SEPTA to accept all ads

accusing these advertisers of racial discrimination, thus turning its advertising space into a

"traveling arena" for combative attacks on SEPTA's commercial advertisers.

       The Court considers SEPTA acted reasonably in rejecting the CIR ad because it stated a

viewpoint on an impermissible topic and was not responding to any other ad reflecting a viewpoint

on the same topic.

       In considering available advertising space, in our contemporary times, one must also

consider the vast "digital solar system" that is open to virtually anyone who sets up their own

internet site or "domain" and, within very broad bounds, advertises on social media outlets.

       As noted above, a number of precedents in courts around the country have approved transit

regulations that limit permissible ads to "commercial" ads-but SEPTA has good reason for not

using the term "commercial."




                                                 87
VIII. CONCLUSION

        For reasons discussed above, the Court finds that CIR has succeeded in arguing that certain

portions of the Challenged Provisions are incapable of reasoned application. Because this Court

has ordered SEPTA to revise the overly broad language, CIR's other challenges to SEPTA's

advertising restrictions-both facial and as-applied-must fail.

         Perfection in the exercise of judgment is a human goal that few humans, including very

few if any judges, will ever achieve. The Court concludes that SEPTA's policy, as to be amended,

effectively permitting advertisements that are commercial or that promote public services, but

rejecting ads on political, economic, historical, religious, or social issues, is constitutional.




O:\CIVIL 18\18-1839 Ctr for Investig Reporting v SEPTA\18cvl839 Final Memorandum 11282018.docx




                                                        88
